

Exhibit 10.1
No. 123 of the Roll of Deeds for 2018
a20181106ur1232018par_image1.gif [a20181106ur1232018par_image1.gif]
Recorded
in Frankfurt am Main on 5/6 November 2018
before the undersigned notary
in the district of the Higher Regional Court (Oberlandesgericht) of Frankfurt am
Main
Dr. Georg A. Frowein
with official seat at
Bockenheimer Landstraße 24, 60323 Frankfurt am Main
appeared today
1.
Dr. Philipp Stoecker, born on 24 March 1983, with business address at Clifford
Chance Deutschland LLP, Mainzer Landstr. 46, 60325 Frankfurt am Main, who is
personally known to the notary,

hereinafter not acting in his own name but – excluding any personal liability –
for and on behalf of
(a)
Symbol I – T S.à r.l., a private limited liability company (société à
responsabilité limitée) incorporated and existing under the laws of the Grand
Duchy of Luxembourg, having its registered office at 6A route de Trèves,
Senningerberg, L-2633 Luxembourg, registered in the Luxembourg Register of Trade
and Companies (Registre de Commerce et des Sociétés de Luxembourg) under
no. B 197720,



 
 
 




--------------------------------------------------------------------------------




- "Seller 1" -,
(b)
Symbol II – T S.à r.l., a private limited liability company (société à
responsabilité limitée) incorporated and existing under the laws of the Grand
Duchy of Luxembourg, having its registered office at 6A route de Trèves,
Senningerberg, L-2633 Luxembourg, registered in the Luxembourg Register of Trade
and Companies (Registre de Commerce et des Sociétés de Luxembourg) under
no. B 197726,

- "Seller 2" -,
(c)
Symbol III – T S.à r.l., a private limited liability company (société à
responsabilité limitée) incorporated and existing under the laws of the Grand
Duchy of Luxembourg, having its registered office at 6A route de Trèves,
Senningerberg, L-2633 Luxembourg, registered in the Luxembourg Register of Trade
and Companies (Registre de Commerce et des Sociétés de Luxembourg) under
no. B 197732,

- "Seller 3" -,
(d)
Symbol IV – T S.à r.l., a private limited liability company (société à
responsabilité limitée) incorporated and existing under the laws of the Grand
Duchy of Luxembourg, having its registered office at 6A route de Trèves,
Senningerberg, L-2633 Luxembourg, registered in the Luxembourg Register of Trade
and Companies (Registre de Commerce et des Sociétés de Luxembourg) under
no. B 197738,

- "Seller 4" -,
- Seller 1 through 4 individually "PropCo Seller"
and together "PropCo Sellers"-,
(e)
Symbol Holdco C-T S.à r.l., a private limited liability company (société à
responsabilité limitée) incorporated and existing under the laws of the Grand
Duchy of Luxembourg, having its registered office at 6A route de Trèves,
Senningerberg, L-2633 Luxembourg, registered in the Luxembourg Register of Trade
and Companies (Registre de Commerce et des Sociétés de Luxembourg) under
no. B 197687,

- "OpCo Seller"-,
- Seller 1 through 4 and OpCo Seller individually "Seller" and together
"Sellers"-,
(f)
Symbol V – T S.à r.l., a private limited liability company (société à
responsabilité limitée) incorporated and existing under the laws of the Grand
Duchy of Luxembourg, having its registered office at 6A route de Trèves,
Senningerberg, L-2633 Luxembourg, registered in the Luxembourg Register of Trade
and Companies (Registre de Commerce et des Sociétés de Luxembourg) under
no. B 197753,

- "Symbol V" -


 
2
 




--------------------------------------------------------------------------------




for (a) through (f) based on notarially legalized, apostilled powers of
attorney, with notarial certificates of representation, copies of which were
presented at the notarization with the promise (without assuming any personal
liability) to deliver the originals in due course, certified copies of which
shall then be attached to this deed.
2.
Dr. Jochen Scheel, born on 16 December 1965, with business address at Allen &
Overy LLP, Bockenheimer Landstraße 2, 60306 Frankfurt am Main, who is personally
known to the notary,

hereinafter acting not in his own name but – excluding any personal liability –
for and on behalf of
(a)
Platin 1680. GmbH (in the future: Yolk Paragon GmbH), a private limited
liability company (Gesellschaft mit beschränkter Haftung) incorporated and
existing under the laws of Germany, having its business office at An der
Welle 4, 60322 Frankfurt am Main, Germany, registered with the commercial
register (Handelsregister) of the local court of Frankfurt am Main under
registration no. HRB 112859,

- "Buyer 1" -,
(b)
Luxembourg Investment Company 271 S.à r.l., a private limited liability company
(société à responsabilité limitée) incorporated and existing under the laws of
the Grand Duchy of Luxembourg, having its registered office at 6, rue Eugène
Ruppert, L-2453 Luxembourg, Luxembourg, registered in the Luxembourg Register of
Trade and Companies (Registre de Commerce et des Sociétés de Luxembourg) under
no. B 224025,

- "Buyer 2" -,
- Buyer 1 and 2 individually "Buyer" and together "Buyers"-,
for (a) based on a certified power of attorney, the original of which was
presented at the notarization and a hereby certified copy of which shall be
attached to this deed, and for (b) based on a written power of attorney, a copy
of which was presented at the notarization with the promise (without assuming
personal liability) to deliver a legalized and apostilled original of the power
of attorney presented, a certified copy of which shall then be attached to this
deed.
Upon inspection of the commercial register of the local court (Amtsgericht) of
Frankfurt am Main on 5 November 2018, the Notary hereby certifies (bescheinigt)
that Platin 1680. GmbH is registered under registration number 112859 with its
registered office in Frankfurt am Main. The Notary hereby confirms (bestätigt)
that the sole shareholder of Platin 1680. GmbH, registered with the local court
(Amtsgericht) of Frankfurt am Main under registration number 112859 and with its
registered office in Frankfurt am Main, resolved, among other things, in a
notarial deed dated 2 November 2018 (roll of deeds no. 115/2018 of the acting
Notary) to change the company's name to Yolk Paragon GmbH and to appoint Andreas
Grundhöfer, who is named as signatory in the power of attorney, as managing
director with sole power of representation, and that those resolutions were
filed with the commercial register on 2 November 2018 (roll of deeds no.
118/2018 of


 
3
 




--------------------------------------------------------------------------------




the acting Notary); the acting Notary instructed the persons appearing that such
confirmation does not constitute a certificate of representation within the
meaning of sec. 21 of the German Federal Notary Act (Bundesnotarordnung), a
party may only rely bona fides on the registration in the commercial register
from the date of such registration, and such registration has no retroactive
effect.
Further, upon inspection of the commercial register of Luxembourg on 5 November
2018, the Notary certifies (bescheinigt) that (i) the entry under register
number B224025 shows Luxembourg Investment Company 271 S.à r.l., with its
registered office in Luxembourg, Luxembourg, and lists RCS Management
(Luxembourg) S.à r.l., with its registered office in Luxembourg, Luxembourg,
registered with the commercial register of Luxembourg under register number
B103337 as the sole representative of Luxembourg Investment Company 271 S.à r.l.
with sole power of representation and (ii) the entry under register number
B103337 shows RCS Management (Luxembourg) S.à r.l., with its registered office
in Luxembourg, Luxembourg, and lists Virginie Dohogne and Douwe Terpstra, who
are named as signatories in the power of attorney, as managing directors with
joint power of representation.
The Notary pointed out that, under German law, powers of attorney can only
effect deemed representative powers (Rechtsscheinwirkungen) if presented in the
original or as engrossment (Ausfertigung) and that in case of written,
uncertified powers of attorney the identity of the signatory as well as of the
person represented cannot be verified.
The Sellers and the Buyers are hereinafter individually referred to as a "Party"
and together the "Parties".


The acting notary is hereinafter referred to as "Notary".
The persons appearing do not assume any liability as to the validity and/or the
scope of the powers of attorney presented.
The Notary asked the persons appearing regarding a prior involvement according
to section 3 para. 1 sentence 1 no. 7 of the German Notarisation Act
(Beurkundungsgesetz). After having been instructed by the Notary the persons
appearing and the Notary declared that there had been no such prior involvement.
The Notary inspected the commercial registers of the companies involved and the
land register excerpts as well as the list of pending registrations
(Markentabelle) on 5 November 2018. For purposes of this Agreement, 6 November
2018 shall be the "Signing Date".
The persons appearing requested this deed to be recorded in the English and
regarding German translations of legal terms partly in the German language. The
acting Notary who is in sufficient command of the English language ascertained
that the persons appearing are also in adequate command of the English and the
German language. After having been instructed by the Notary, the persons
appearing waived the right to obtain the assistance of a sworn interpreter and
to obtain a certified translation of this deed.
All references to annexes in this deed are references to annexes to the notarial
deed of the notary Dr. Thomas Lang dated 2 through 6 November 2018 (no. 27 of
the roll of deeds for 2018), hereinafter referred to as "Reference Deed 1". The
persons appearing further make reference


 
4
 




--------------------------------------------------------------------------------




to the notarial deed of the acting Notary dated 6 November 2018 (no. 122 of the
roll of deeds for 2018), hereinafter referred to as "Reference Deed 2" and
together with Reference Deed 1, the "Reference Deeds". Formal reference
(Verweisung) is herewith made to the Reference Deeds pursuant to section 13a of
the German Notarisation Act (Beurkundungsgesetz) and the contents of the
Reference Deeds shall be part of this agreement. The originals of the Reference
Deeds were available (lagen vor) during the present notarisation. The persons
appearing confirmed that they are fully aware of the contents of the Reference
Deeds. Acting for and on behalf of the parties which they represent, the persons
appearing hereby authorise (genehmigen) all declarations made in the Reference
Deeds. After having been instructed by the acting Notary about the meaning of
their declarations, the persons appearing waived their right to have the
Reference Deeds read aloud to them and that the Reference Deeds be attached to
this notarial protocol. After having been instructed by the acting Notary, the
persons appearing waived their right to obtain the assistance of a sworn
interpreter and to obtain a certified translation of the Reference Deeds
including the annexes thereto.
With regard to clause 17.8 of Annex 7.3.1(j) to the Reference Deed 1, the
Parties undertake to agree in good faith until the Closing of this Agreement on
provisions regarding the Performance Fee in termination scenarios along the
following lines:
A.
If the Asset Manager terminates early, the Performance Fee calculated based on
the valuation at the time of termination will be paid at the time of divestment
by the Client, but only to the extent there is no financial loss to the Client.
For example, if 10 million in performance fee is due upon early termination, and
the Client at divestment has 9 million to pay without incurring loss, the Asset
Manager would only receive 9 million. For the purpose of calculating whether
there will be loss on the investment, any performance fee due to the replacement
asset manager would be excluded. In other words, the Asset Manager’s fee would
be paid regardless of any fee due to the replacement asset manager, as long as
such payment (without taking into consideration any performance fee due to the
replacement asset manager) would not result in loss on investment.

B.
If the Client terminates early for gross negligence, willful misconduct or
fraud, no Performance Fee would be paid. If the Client terminates without cause,
the Performance Fee calculated based on the valuation at the time of termination
will be paid at the time of divestment by the Client without regard to whether
such payment would result in loss on the investment.

All approvals, consents and similar declarations that may still be required
shall take effect for and against all parties upon receipt by the Notary.
The Notary is entitled to issue complete or partial executed as well as
certified copies of this deed and of the schedules hereto (Ausfertigungen oder
Teilausfertigungen).
Requesting its notarisation, the persons appearing then declared the following:
PROJECT PARAGON
SHARE SALE AND PURCHASE AGREEMENT
("Agreement")


 
5
 




--------------------------------------------------------------------------------









CONTENTS
Clause
Page

1.Preamble    6
2.Symbol V    9
3.Sale of the Sold Shares and Remaining Symbol V Shareholder Loans    11
4.Shareholders' Approval    13
5.Repayment of Helaba Loan    13
6.Purchase Price; Payments    15
7.Closing; Termination Rights, Deposit    23
8.Closing Date Accounts    30
9.Buyers' Refinancing of Target Companies    33
10.Sellers' Guarantees; No other Remedies    35
11.Remedies for Breach of Sellers' Guarantees    43
12.Tax    47
13.Period between Signing Date and Closing Date    53
14.Indemnifications    56
15.Pass-Through Items    57
16.Mutual Guarantees, Covenants and Indemnity    59
17.Confidentiality and Announcements    63
18.Assignment of Rights and Obligations    64
19.Transfer Taxes and Costs    64
20.Notices    64
21.SEC and Korean Capital Market Filings    66
22.Miscellaneous    67




 
1
 




--------------------------------------------------------------------------------





INDEX OF DEFINITIONS
0.5% Shareholder Loan
 
8
1.1% Shareholder Loan
 
8
2.2% Shareholder Loan
 
8
Account Setup Period
 
30
Acquisition Agreement
 
57
Additional Upstream Loans
 
8
Adjusting Events
 
19
Adjustment Statement
 
30
Affiliate
 
68
Agent
 
60
Agreement
 
5
Annex
 
69
Anti-Corruption Laws
 
60
Approved Lender
 
33
BGB
 
7
Bring Down Declaration
 
43
Business Day
 
68
Buyer
 
3
Buyer 1
 
3
Buyer 2
 
3
Buyer Account
 
21
Buyers
 
3
Buyers’ Knowledge
 
45
Capital Market Filings
 
67
Clause
 
69
Closing
 
24
Closing Condition
 
23
Closing Date
 
24
Closing Date Accounts
 
30
Closing Date Calculation
 
31
Closing Date Notice
 
24
Completion Documents
 
59
Confidential Matters
 
63
Contractual Auditor
 
30
Cut-Off Date
 
45
Cut-Off Time
 
32
Data Room
 
42
DEKA
 
57
Deposit
 
27
Dietz
 
9
Dietz Group
 
9
Dietz SPA
 
10
Directive
 
61
Discussion Period
 
32

 
Effective Time
 
30
Environmental Pollution
 
41
Escrow Account
 
27
Estimated Purchase Prices
 
20
Excluded Tax Claims
 
53
Existing Upstream Loans
 
8
Expert
 
32
Fairly Disclosed
 
45
Financing CP
 
23
Fixed GMS Asset Value
 
7
Fixed Property Value
 
7
FLS Remediation Works
 
57
Fundamental Warranties
 
46
Ground Rent
 
17
GWB
 
53
Helaba
 
7
Helaba Account
 
14
Helaba Land Charges
 
7
Helaba Loan
 
7
Helaba Loan Agreement
 
7
Helaba Release Amount
 
14
Helaba Release Amount Notification
 
14
Helaba Release Letter
 
14
Helaba Security
 
7
Helaba TBA Land Charge
 
13
Indemnifiable Tax
 
49
Interest Cap
 
15
Knowledge Persons
 
43
Land Charge Cancellation Documents
 
13
Lease
 
39
Lease Agreements
 
39
Liability Cap
 
44
Listed Company
 
66
Long Stop Date
 
26
Notary
 
4
Notices
 
64
OFAC
 
60
Old Claims
 
16
OpCo
 
6
OpCo Seller
 
2
OpCo Seller Account
 
21
OpCo Value
 
19
Order
 
22
Over-Accrual
 
50



 
2
 




--------------------------------------------------------------------------------





Over-Indemnification
 
50
Parties
 
4
Party
 
4
PECs
 
8
Pre-Acquisition Periods
 
35
Pre-Closing Date Period
 
47
Pre-Closing Date Tax
 
47
Pre-Closing Date Tax Refund
 
47
Preliminary Closing Date Accounts
 
31
PropCo
 
6
PropCo Letter
 
14
PropCo Seller
 
2
PropCo Sellers
 
2
PropCo Value
 
15
Public REF
 
67
Purchase Price
 
15
Real Property
 
7
Reference Deed 1
 
5
Reference Deed 2
 
5
Reference Deeds
 
5
Refinancing Documentation
 
34
Relevant Claim
 
43
Relevant Party
 
59
Relevant Tax Proceeding
 
47
Remaining Symbol V Shareholder Loans
 
12
Replacement Financing
 
33
Representatives
 
63
Review Period
 
32
Sanctions
 
60
Scheduled Closing Date
 
23
SEC Filings
 
66
Seller
 
2
Seller 1
 
2
Seller 1 Account
 
21
Seller 2
 
2
Seller 2 Account
 
21
Seller 3
 
2
Seller 3 Account
 
21
Seller 4
 
2
Seller 4 Account
 
21
Seller Account
 
21
Sellers
 
2
Sellers' Guarantee
 
35
Sellers' Knowledge
 
42
Sellers' Tax Guarantee
 
48
Settlement Agreement
 
57

 
Settlement Backstop Date
 
57
Signing Date
 
4
Sold OpCo Shares
 
7
Sold PropCo Shares
 
6
Sold Shares
 
7
Sold Shares 1
 
6
Sold Shares 2
 
6
Sold Shares 3
 
6
Sold Shares 4
 
6
Sold Symbol V Shares
 
10
Symbol V
 
2
Symbol V Buyer PECs
 
11
Symbol V Seller PECs
 
10
Symbol V Shareholder Loan Amount
 
10
Symbol V Shareholder Loans
 
8
Symbol V Shares
 
9
Target Companies
 
6
Tax
 
47
Tax Asset
 
47
Tax Authority
 
47
Tax Credit
 
48
Tax Proceeding
 
48
Tax Refund
 
48
Tax Return
 
48
Tax Withholding
 
22
Trianon Highrise
 
7
Upstream Loan Amount
 
8
Upstream Loans
 
8
VAT
 
22
W&I Insurance Policy
 
43

























 
3
 




--------------------------------------------------------------------------------






INDEX OF ANNEXES
Annex 1.1.2
Shareholder Lists of PropCo and OpCo
Annex 1.3.1
Real Property (land register excerpts)
Annex 1.4
Finance Documents
Annex 1.5.1
Symbol V Shareholder Loan Agreements
Annex 2.3.2
Terms and conditions of Symbol V Seller PECs
Annex 4.2
Approval of board managers of Symbol V
Annex 5.1.2
Helaba Release Letter
Annex 6.2.1(c)(v)
Disputed loss carry forwards
Annex 6.2.3(c)
Tax accruals
Annex 6.3.1
Pro-Forma Balance Sheets as of 30 November 2018
Annex 6.3.2
Estimated Purchase Prices
Annex 7.3.1(j)
Draft Asset Management Agreement
Annex 7.3.4
Closing Memorandum
Annex 9.4
Power of attorney for Buyers' financing
Annex 10.2.1(b)
Commercial Register Excerpts and Articles of Association of the Target Companies
Annex 10.2.3(d)
Excerpts from the building encumbrances register (Baulastenverzeichnis)
Annex 10.2.3(i)
Public Subsidies
Annex 10.2.4(a)
Lease Agreements
Annex 10.2.4(b)
Rent Roll
Annex 10.2.4(d)
Rent Securities under the Lease Agreements
Annex 10.2.4(f)
Notices of Termination of Lease
Annex 10.2.4(g)
Rent and service charge arrears
Annex 10.2.4(i)
Tenant objections
Annex 10.2.6(a)
Insurance contracts of the Target Companies
Annex 10.2.6(b)
Insurance events



 
4
 




--------------------------------------------------------------------------------





Annex 10.2.8
Law Suits and Proceedings with Authorities
Annex 10.2.9(b)
Third party contracts
Annex 10.2.9(c)
Target Companies' bank accounts
Annex 10.2.11
List of fixtures
Annex 10.4
Sellers' Knowledge – List of Individuals
Annex 11.2.2
Insurance Company Letter
Annex 11.2.3
Bring Down Declaration
Annex 11.4.3
Buyers' Knowledge – List of Individuals
Annex 12.8.3
Excluded Tax Claims
Annex 15.1.1a
FLS Remediation Works
Annex 15.1.1b
Excerpt of Acquisition Agreement regarding FLS works and escrow
Annex 15.1.2
Draft Settlement Agreement





 
5
 




--------------------------------------------------------------------------------






1.
PREAMBLE

1.1
Target Companies

1.1.1
The Sellers and Symbol V hold, as set out in more detail in sub-clause 1.2, all
shares in the following companies ("Target Companies"):

(a)
Geschäftshaus am Gendarmenmarkt GmbH, having its registered office at c/o
HauckSchuchardt, Pollux, Platz der Einheit 2, 60327 Frankfurt am Main,
registered with the commercial register of the local court of Frankfurt am Main
under registration no. HRB 82647 ("PropCo"), and

(b)
GMS Gebäudemanagement und Service GmbH, having its registered office at c/o
HauckSchuchardt, Pollux, Platz der Einheit 2, 60327 Frankfurt am Main,
registered with the commercial register of the local court of Frankfurt am Main
under registration no. HRB 36774 ("OpCo"). OpCo operates the canteen and the
parking garage of the Trianon Highrise (as defined below).

1.1.2
Most recent shareholder lists of PropCo and OpCo included in the commercial
register dated 15 July 2015 were available as a print out of the electronic
commercial register at the notarisation and are attached as Annex 1.1.2. A new
shareholder list reflecting the transfer of one additional share in PropCo from
Seller 4 to Symbol V has been signed by the Notary and submitted today to the
commercial register; a copy thereof is attached as part of Annex 1.1.2.

1.2
The PropCo and OpCo Shares

1.2.1
The Seller 1 holds 5,760 shares (i.e. 22.5% of the shares in PropCo) with a
nominal value of EUR1.00 each (serial numbers 4 – 2,591, 11,504 -14,383 and
24,304 – 24,595) in PropCo ("Sold Shares 1").

1.2.2
The Seller 2 holds 5,760 shares (i.e. 22.5% of the shares in PropCo) with a
nominal value of EUR1.00 each (serial numbers 2,592 -5,179, 14,384 – 17,263 and
24,596 – 24,887) in PropCo ("Sold Shares 2").

1.2.3
The Seller 3 holds 5,760 shares (i.e. 22.5% of the shares in PropCo) with a
nominal value of EUR1.00 each (serial numbers 5,180 – 7,766, 17,264 – 20,143 and
24,888 – 25,180) in PropCo ("Sold Shares 3").

1.2.4
The Seller 4 holds 5,759 shares (i.e. 22.4960% of the shares in PropCo) with a
nominal value of EUR1.00 each (serial numbers 7,767 – 10,353, 20,144 – 23,023
and 25,181 – 25,472) in PropCo ("Sold Shares 4").

1.2.5
The aforementioned shares held by the Sellers 1 through 4 in PropCo are herein
collectively referred to as the "Sold PropCo Shares".

1.2.6
2,561 shares (i.e. 10.0039% of the shares in PropCo) with a nominal value of
EUR1.00 each (serial numbers 10,354 – 11,503, 23,024 – 24,303 and
25,473 –25,603) in PropCo are held by Symbol V.



 
6
 




--------------------------------------------------------------------------------





1.2.7
Furthermore, OpCo Seller holds two shares (i.e. 100% of the shares in OpCo) with
a nominal value of EUR13,000.00 each in OpCo ("Sold OpCo Shares").

1.2.8
The Sold PropCo Shares and the Sold OpCo Shares are herein collectively referred
to as the "Sold Shares".

1.3
Real Property

1.3.1
PropCo is the owner of or, as indicated in Annex 1.3.1, holder of a ground lease
(Erbbaurecht) for the real property shown in the land register excerpts attached
as Annex 1.3.1 (collectively "Real Property").

1.3.2
The Real Property comprises the Trianon high-rise building located Mainzer
Landstraße 16, Frankfurt am Main ("Trianon Highrise"), and two adjoining
residential properties located Klüberstraße 6-10 and Zimmerweg 8, Frankfurt am
Main.

1.3.3
The term Real Property also includes the properties' constituent parts
(wesentliche Bestandteile) and, to the extent owned by the Target Companies on
the Closing Date, its equipment (Zubehör) in the meaning of section 97 of the
German Civil Code ("BGB").

1.3.4
The Buyers shall (indirectly through the acquisition of the Sold Shares and the
Sold Symbol V Shares) acquire and assume the Real Property with all registered
and unregistered encumbrances and restrictions to which it is subject on the
Closing Date (other than the Helaba Land Charges) as well as all registered and
unregistered entitlements (provided that, with regard to encumbrances capable of
registration in the land register, this shall only apply to those encumbrances
that exist at the Signing Date, are permitted under this Agreement or to which
the Buyers have granted their written consent).

1.3.5
The Parties have, for the purposes of this Agreement, agreed on a debt free
fixed value of the Real Property of EUR669,392,218.67 ("Fixed Property Value")
and a fixed value of OpCo's fixed assets and contracts of EUR607,781.33 ("Fixed
GMS Asset Value") (totalling an amount of EUR670,000,000).

1.4
Helaba Loan

The PropCo is the borrower under an up to EUR330,000,000 bank loan agreement
dated 25 September 2014 as amended by an amendment and restatement agreement
dated 20 July 2015 with Landesbank Hessen-Thüringen Girozentrale as lender
(together with all associated security and other finance documents as set out in
Annex 1.4, "Helaba Loan Agreement"; the lenders and agents and any other finance
party thereunder together, "Helaba") ("Helaba Loan"). The Helaba Loan is, inter
alia, secured by land charges in favour of Helaba that encumber the Real
Property ("Helaba Land Charges"; together with all other in rem or in personam
security granted in connection with the Helaba Loan Agreement, "Helaba
Security"). The Helaba Loan shall be repaid by the PropCo on the Closing Date as
further set out in Clause 5.


 
7
 




--------------------------------------------------------------------------------





1.5
Symbol V Shareholder Loans

1.5.1
OpCo Seller is the lender and Symbol V is the borrower under that certain (i)
shareholder loan dated 30 June 2016 with an original principal amount of
EUR17,563,206 bearing interest at a rate of 2.2% per annum ("2.2% Shareholder
Loan"), (ii) shareholder loan dated 30 June 2016 with an original principal
amount of EUR1,672,686 bearing interest at a rate of 0.5% per annum ("0.5%
Shareholder Loan") and (iii) shareholder loan dated 30 June 2016 with an
original principal amount of EUR 1,672,686 bearing interest at a rate of 1.1%
per annum ("1.1% Shareholder Loan") (the 1.1% Shareholder Loan, the 0.5%
Shareholder Loan and the 2.2% Shareholder Loan collectively the "Symbol V
Shareholder Loans"). Copies of the Symbol V Shareholder Loans are attached as
Annex 1.5.1.

1.5.2
A portion of the outstanding amount of the 2.2% Shareholder Loan (in an amount
of EUR5,000,000) shall be replaced on Closing with (and converted in) preferred
equity certificates ("PECs") pursuant to sub-clause 2.3.2. The PECs shall be
retained by OpCo Seller. The Symbol V Shareholder Loans, to the extent not
converted into PECs, shall be sold to Buyer 2, as set out in more detail in
sub-clauses 2.3 and 3.3 on the Closing Date, and shall be converted to Symbol V
Buyer PECs (as defined below) on the same date as set out in sub-clause 2.3.4.

1.6
Upstream Loans

1.6.1
PropCo is the lender under certain upstream loans to Seller 1, Seller 2, Seller
3 and Seller 4 dated 5 November 2018 with a total original principal amount of
EUR18,828,522.76 bearing interest at a rate of 1.5 % per annum ("Existing
Upstream Loans").

1.6.2
The Sellers shall procure that the Existing Upstream Loans be increased or new
upstream loans be granted by PropCo to some or all of the Sellers:

(a)
in the amount of the proceeds from the sale of the Interest Cap pursuant to
sub-clause 5.5; and

(b)
in order to distribute cash in excess of the targeted cash amount (c.f.
sub-clause 6.2.1(b)(vii) of PropCo to the Sellers

("Additional Upstream Loans"; the Existing Upstream Loans and the Additional
Upstream Loans collectively the "Upstream Loans"). The Buyers agree to such
increases and the creation of Additional Upstream Loans pursuant to this
sub-clause 1.6.2.
1.6.3
PropCo shall notify the Buyers by email no later than on the Scheduled Closing
Date of the total repayment amount outstanding under the Upstream Loans
(including, for the avoidance of doubt, any Additional Upstream Loans granted
pursuant to sub-clause 1.6.2) as at the Scheduled Closing Date, and shall state
the daily interest amount from the Scheduled Closing Date onwards ("Upstream
Loan Amount").



 
8
 




--------------------------------------------------------------------------------





1.6.4
With effect from the Closing, Buyer 2 shall assume any and all liabilities under
the Upstream Loans (other than any liabilities of Symbol V under the Upstream
Loans, if any) whereby Seller 1, Seller 2, Seller 3 and Seller 4 shall be
released from all their obligations under the Upstream Loans (befreiende
Schuldübernahme). For the avoidance of doubt, the compensation for the Upstream
Loans shall not be paid in cash but in lieu of performance (an Erfüllungs Statt)
by way of assumption of liabilities by Buyer 2 in accordance with the preceding
sentence.

1.7
Relation of the Sellers

1.7.1
The Sellers are joint and several debtors (Gesamtschuldner) for their
obligations under this Agreement.

1.7.2
The Sellers are jointly and severally entitled creditors (Gesamtgläubiger) with
regard to payment and other claims of the Sellers under this Agreement.

1.7.3
All termination, withdrawal and election rights of the Sellers under or in
connection with this Agreement may only be exercised by the Sellers jointly.

1.7.4
The Sellers herewith authorise (bevollmächtigen) each other to give and receive
all declarations under this Agreement for and on behalf of the relevant other
Seller.

1.7.5
The knowledge of any individual listed in Annex 10.4 shall be attributed to all
Sellers.

1.8
Relation of Buyers

1.8.1
The Buyers are always joint and several debtors (Gesamtschuldner) for their
obligations under this Agreement.

1.8.2
All termination, withdrawal and election rights of the Buyers under or in
connection with this Agreement may only be exercised by the Buyers jointly.

1.8.3
The Buyers authorise (bevollmächtigen) each other to give and receive all
declarations under this Agreement for and on behalf of the relevant other Buyer.

1.8.4
The knowledge of any individual listed in Annex 11.4.3 shall be attributed to
both Buyers.

2.
SYMBOL V




2.1
Current shareholding in Symbol V

Dietz Holding GmbH ("Dietz ") holds 11,249 (i.e. 89.992% of the shares in
Symbol V) and Mr. Wolfgang Dietz holds 1,251 (i.e. 10.008% of the shares in
Symbol V) shares with a nominal value of EUR1.00 each in Symbol V ("Symbol V
Shares"). Dietz and Mr Wolfgang Dietz are hereinafter referred to as "Dietz
Group".


 
9
 




--------------------------------------------------------------------------------





2.2
Sale and Transfer of Sold Symbol V Shares

Buyer 2 undertakes:
2.2.1
Without undue delay after the fulfilment of the condition precedent pursuant to
sub clause 7.1.4 to conclude with Dietz a share sale and transfer agreement by
accepting the binding offer of Dietz (UR-no. 122/2018 of the Notary dated 6
November 2018 ("Dietz SPA")) pursuant to which, with effect of Closing:

(a)
1,249 (i.e. 9.992% of the shares in Symbol V) with a nominal value of EUR1.00
each in Symbol V ("Sold Symbol V Shares") shall be sold and transferred by Dietz
to Buyer 2; and

(b)
Dietz Group and Buyer 2 shall agree on new articles of association of Symbol V
and PropCo as attached to the Dietz SPA and shall hold on the Closing Date an
extraordinary shareholders’ meeting resolving inter alia upon the full amendment
and restatement of such articles of association;

(c)
Dietz Group and Buyer 2 shall agree on the put and call options in respect of
the remaining 90.008% of the shares in Symbol V that are (initially) retained by
Dietz Group pursuant to the draft agreements as attached to the Dietz SPA; and

2.2.2
To pay the respective purchase price payable to Dietz under the Dietz SPA when
due (whereby the closing under the Dietz SPA shall occur at the same time as the
Closing under this Agreement).

2.3
Symbol V Shareholder Loans and transformation into PECs

2.3.1
No later than three (3) Business Day prior to the Scheduled Closing Date OpCo
Seller shall notify the Buyers by email of the total amount outstanding under
the Symbol V Shareholder Loans as at the Scheduled Closing Date, and shall state
the daily interest amount from the Scheduled Closing Date onwards ("Symbol V
Shareholder Loan Amount").

2.3.2
On the Closing Date, Symbol V, as issuer, and OpCo Seller, as holder, shall
enter into a subscription agreement for the issuance of a certain number of
preferred equity certificates ("Symbol V Seller PECs"), such Symbol V Seller
PECs having the terms and conditions set out in Annex 2.3.2 for an aggregate
amount of EUR5,000,000, in partial replacement in an equal amount of the
existing 2.2% Shareholder Loan between OpCo Seller, as lender, and Symbol V, as
borrower.

2.3.3
The subscription price for such Symbol V Seller PECs shall be paid by way of a
payment in kind consisting of a partial replacement of the outstanding principal
amount due under the 2.2% Shareholder Loan in the amount of EUR5,000,000. For
the avoidance of doubt, the Parties agree that, on the Closing Date and with
effect as of Closing, the Symbol V Shareholder Loans, to the extent not
converted into Symbol V Seller PECs pursuant to this sub-clause 2.3, shall be
sold to Buyer 2 in accordance with sub-clause 3.3.



 
10
 




--------------------------------------------------------------------------------





2.3.4
On the Closing Date, immediately following Closing, Symbol V as issuer and Buyer
2 as holder shall enter into a subscription agreement for the issuance of
preferred equity certificates for an aggregate amount equal to the Symbol V
Shareholder Loan Amount less EUR 5,000,000 governed on the same terms and
conditions set out in Annex 2.3.2 ("Symbol V Buyer PECs"), in replacement of the
Remaining Symbol V Shareholder Loans (as defined below) which are to be
transferred to the Buyer 2 as set out in more detail in sub-clause 3.3. The
subscription price for such Symbol V Buyers PECs shall be paid by way of a
payment in kind consisting of any outstanding amount (including principal and
interest), corresponding to Symbol V Shareholder Loan Amount less EUR5,000,000.
Such Symbol V Buyer PECs and the Symbol V Seller PECs shall rank pari passu.

2.3.5
To the extent Symbol V issues any further preferred equity certificates or any
other similar instruments are put in place at the level of Symbol V, such
further preferred equity certificates or similar instruments shall at all times
(and Symbol V and the Buyers shall procure that such additional preferred equity
certificates or similar instruments shall at all times) be subordinated to and
shall rank junior to both the Symbol V Seller PECs and the Symbol V Buyer PECs.
Symbol V and the Buyers shall (and shall procure that any beneficiary of such
preferred equity certificates or similar instruments shall) execute such
documents and perform such acts as shall be reasonably required by the Sellers
to give effect to the subordination of such preferred equity certificates or
similar instruments to the Symbol V Seller PECs and the Symbol V Buyer PECs. The
preceding sentence shall apply mutatis mutatis to shareholder debt instruments
in Symbol V, if any.

2.3.6
Following Closing of this Agreement, the Buyers shall establish a structure
designed for the distribution of dividends to the shareholders in the PropCo it
being understood that such dividends shall be distributed proportionately to all
shareholders in the PropCo.


3.
SALE OF THE SOLD SHARES AND REMAINING SYMBOL V SHAREHOLDER LOANS

3.1
Sale and transfer of the Sold Shares

3.1.1
Seller 1 hereby sells and, subject to the satisfaction of the condition
precedent set out in sub-clause 3.4, transfers the Sold Shares 1 to Buyer 1, who
accepts such sale and transfer.

3.1.2
Seller 2 hereby sells and, subject to the satisfaction of the condition
precedent set out in sub-clause 3.4, transfers the Sold Shares 2 to Buyer 1, who
accepts such sale and transfer.

3.1.3
Seller 3 hereby sells and, subject to the satisfaction of the condition
precedent set out in sub-clause 3.4, transfers the Sold Shares 3 to Buyer 1, who
accepts such sale and transfer.



 
11
 




--------------------------------------------------------------------------------





3.1.4
Seller 4 hereby sells and, subject to the satisfaction of the condition
precedent set out in sub-clause 3.4, transfers the Sold Shares 4 to Buyer 1, who
accepts such sale and transfer.

3.1.5
OpCo Seller hereby sells and, subject to the satisfaction of the condition
precedent set out in sub-clause 3.4, transfers the Sold OpCo Shares to Buyer 2,
who accepts such sale and transfer.

3.2
Right to profits

The sale of the Sold Shares shall include any and all rights pertaining to the
Sold Shares on and from the Closing Date, including the rights to receive
profits of the Target Companies that have not been distributed prior to the
Closing Date, it being understood that this shall be without prejudice to any
other provision of this Agreement commercially allocating assets and liabilities
of the Target Companies and Symbol V between the Parties which shall remain
unaffected.
3.3
Sale and Transfer of the Remaining Symbol V Shareholder Loans

Symbol V, Buyer 2 and OpCo Seller agree that OpCo Seller, as initial lender,
hereby sells and, subject to the satisfaction of the condition precedent set out
in sub-clause 3.4, transfers with effect as at the Closing Date, the remainder
of the Symbol V Shareholder Loans (being the Symbol V Shareholder Loans less the
EUR5,000,000 that will be converted into Symbol V Seller PECs pursuant to
sub-clause 2.3.2; "Remaining Symbol V Shareholder Loans")) to Buyer 2, as new
lender, who accepts such assignment and transfer. Further to (i) the assignment
of the Remaining Symbol V Shareholder Loans and (ii) the issuance of the Symbol
V Seller PECs, (A) Symbol V shall be discharged from any obligations and
liabilities whatsoever towards the OpCo Seller under the Symbol V Shareholder
Loans and (B) the Buyer shall be bound, as new lender, by the terms of the
Remaining Symbol V Shareholder Loans (in place of the OpCo Seller). The Buyer
shall be free to convert the acquired remaining portion of the Symbol V
Shareholder Loans on or promptly following Closing into Symbol V Buyer PECs.
3.4
Condition precedent

Each of the assignments of the Sold Shares pursuant to sub-clause 3.1, and the
transfer of the remainder of the Symbol V Shareholder Loans is made strictly
subject to the satisfaction of the condition precedent (aufschiebend bedingt)
that all relevant recipients have received in cleared funds all amounts payable
by the Buyers at Closing pursuant to sub-clauses 7.3.1(a), 7.3.1(b) and
7.3.1(c).
The Sellers shall at Closing, after receipt in cleared funds of the amounts
pursuant sub-clause 7.3.1, confirm to the Buyers in writing (in the form of the
closing memorandum as referred to in sub-clause 7.3.4, and with a copy to the
Notary) that the amounts payable by the Buyers pursuant sub-clause 7.3.1(b),
were fully received.
In any event upon the Notary's receipt of an executed PDF copy of the closing
memorandum pursuant to sub-clause 7.3.4 (transmission via email or facsimile
shall suffice), any and all conditions precedent to the transfer of the Sold
Shares shall be irrefutably (unwiderleglich) deemed fulfilled irrespective of
their factual, timely and


 
12
 




--------------------------------------------------------------------------------





proper fulfilment and the transfer of the Sold Shares shall be effective. The
Notary shall at the same time be released from any investigation obligation as
regards the factual fulfilment of the conditions precedent for the transfer of
the Sold Shares.

4.
SHAREHOLDERS' APPROVAL

4.1
Approval of shareholders in PropCo

The PropCo Sellers and Symbol V– waiving all requirements of time and form –
hereby hold an extraordinary shareholders' meeting of PropCo and resolve as
follows:
“We hereby approve the sale and transfer of the Sold PropCo Shares to Buyer 1
pursuant to this Agreement, and waive any pre-emption right on the Sold PropCo
Shares.”
No further resolutions are made. The shareholders' meeting is adjourned.
4.2
Approval of the board of managers of Symbol V

All necessary approvals and resolutions for the restructuring measures relating
to Symbol V pursuant to Clause 2 have been granted or passed, respectively, and
copies of such approvals and resolutions are attached hereto as Annex 4.2.

5.
REPAYMENT OF HELABA LOAN

The Helaba Loan shall be fully repaid on the Scheduled Closing Date. The PropCo
Sellers and Buyer 1 agree on the following in this respect:
5.1
Release documents

The Sellers shall contact Helaba and request that Helaba issues without undue
delay:
5.1.1
To the Notary, all documents in due form (grundbuchmäßige Form) that are
required for

(a)
the cancellation of the Helaba Land Charges other than the Helaba Land Charge
registered at the local court of Frankfurt am Main, register for heritable
building rights of Frankfurt Bezirk 10, folio 1741, seq. no. 1 in division III
of the land registry in favour of Landesbank Hessen-Thüringen Girozentrale in
the amount of EUR1,000,000 (the "Helaba TBA Land Charge") in the land register
("Land Charge Cancellation Documents")

(b)
the assignment of the Helaba TBA Land Charge together with the original of the
land charge certificate (Grundschuldbrief) and the enforceable copy pertaining
to the Helaba TBA Land Charge,

in each case together only with the escrow instruction (Treuhandanweisung) that
the Notary shall file these documents with the land registry once the Helaba
Release Amount (as defined below) has been paid in full;


 
13
 




--------------------------------------------------------------------------------





5.1.2
To PropCo, a release letter or release agreement in relation to the Helaba Loan
providing for the release of all other Helaba Security and any other obligation
or liability (including any indemnity, joint debtorship or guarantee) in
relation to the Helaba Loan Agreement and any other finance document, subject
only to the payment of the Helaba Release Amount, a work-in-progress draft of
which is attached hereto as Annex 5.1.2 based on which the Sellers and the
Buyers undertake to agree in good faith the final version ("Helaba Release
Letter") by 9 November 2018; and

5.1.3
To PropCo, a statement ("Helaba Release Amount Notification") setting out the
outstanding loan funds, including any accrued daily interest and any and all
prepayment or termination fees, breakage costs and ancillary costs, as well as
all hedging costs, if any, and costs associated with the repayment of the Helaba
Loan as at the Scheduled Closing Date, and stating the daily interest amount
from the Scheduled Closing Date onwards (together "Helaba Release Amount"), and
details of the account to which such payment shall be made ("Helaba Account");

it being understood that the Helaba Release Letter pursuant to sub-clause 5.1.2
and the Helaba Release Amount Notification pursuant to sub-clause 5.1.3 can be
combined in one document. The Sellers shall procure that the PropCo issues no
later than on the Scheduled Closing Date a letter confirming that Helaba has not
in writing notified an event of default under the Helaba Loan ("PropCo Letter").
5.2
Notary instruction

The Notary is hereby instructed by the Parties to provide the Parties with a
copy of the Land Charge Cancellation Documents and trust instructions made by
Helaba without undue delay (email with pdf copies of these documents being
sufficient).
5.3
Payment of Helaba Release Amount

Buyer 1 shall procure the payment of the Helaba Release Amount into the Helaba
Account by no later than on the Scheduled Closing Date. The payment will, at the
Buyer 1's sole discretion, be made as a third party loan which shall become a
shareholder loan to the PropCo or a preferred equity certificate or a
contribution into the reserves with immediate effect upon Closing.
In case Helaba requests a higher release amount than provided for in the
calculation of the Preliminary Purchase Price, the Sellers shall be entitled to
instruct PropCo to cover the exceeding amount from liquid funds available to
PropCo.
5.4
Receipt of payment of Helaba Release Amount

The Sellers shall request that, at Closing, Helaba shall immediately after
receipt of the Helaba Release Amount confirm to PropCo in writing (email being
sufficient) that the Helaba Release Amount payable by Buyer 1 pursuant to
sub-clause 5.3 has been received in full and in cleared funds, and shall request
that Helaba immediately provide a copy of such confirmation to the Buyers, the
Sellers and the Notary.
PropCo consents to (bewilligt) and applies for (beantragt) the deletion of all
encumbrances in the land registers set forth in Annex 1.3.1. The Notary is
hereby


 
14
 




--------------------------------------------------------------------------------





instructed to file the deletion application together with all required deletion
documents with the land registry as soon as he has received a copy of the
closing memorandum pursuant to sub-clause 7.3.4 and has been released from the
trust instructions by Helaba.
5.5
Interest Cap

5.5.1
In the context of the Helaba Loan, PropCo has concluded certain derivative
instruments ("Interest Cap"). The Parties agree, and the Sellers shall procure
that PropCo sells the Interest Cap on or before the Closing Date.

5.5.2
The purchase price received by PropCo prior to Closing shall be distributed to
the Sellers by way of an Additional Upstream Loan, and to the extent necessary
the Buyers hereby approve and authorise any such Additional Upstream Loan to
enable the purchase price for the Interest Cap to be distributed to the Sellers
prior to Closing. For the avoidance of doubt, sub-clause 1.6 shall also apply to
any such Additional Upstream Loans.


6.
PURCHASE PRICE; PAYMENTS

6.1
Purchase Prices

6.1.1
The purchase price for:

(a)
The Sold Shares 1 shall amount to 25% of the PropCo Value;

(b)
The Sold Shares 2 shall amount to 25% of the PropCo Value;

(c)
The Sold Shares 3 shall amount to 25% of the PropCo Value;

(d)
The Sold Shares 4 shall amount to 25% of the PropCo Value;

(e)
The Sold OpCo Shares shall amount to 100% of the OpCo Value; and

(f)
The Remaining Symbol V Shareholder Loans shall be equal to 100% of the Symbol V
Shareholder Loan Amount as notified pursuant to sub-clause 2.3.1 less
EUR5,000,000.

6.1.2
Each of the purchase prices referred to under sub-clause 6.1.1 is referred to as
a "Purchase Price".

6.2
Definitions and calculations

6.2.1
The "PropCo Value" shall amount to and be calculated as follows:

(a)
the Fixed Property Value,

(b)
plus, as at the Effective Time, the following assets:

(i)
PropCo's current assets (including cash on bank accounts) and Tax receivables,
excluding (A) rent securities or rent deposits (Mietsicherheiten) received from
and by tenants (including



 
15
 




--------------------------------------------------------------------------------





interest); and (B) any other collateral provided to or for the benefit of
PropCo;
(ii)
Prepaid expenses: An asset for prepaid expenses shall be included in the Closing
Date Accounts in respect of amounts paid or accrued by the Target Companies as
at the Effective Time only in relation to goods and services to be supplied to
the Target Companies after the Effective Time, to the extent the benefit of
which will be available to the Target Companies following Closing, except for
assets for fees under the Helaba Loan Agreement or any other capitalised debt
issue costs;

(iii)
Any reasonable out of pocket costs (including professional fees), subject to
being agreed with the Buyers, which have been incurred by the Sellers or PropCo
in connection with any new financing arranged by or for the Buyers or the Target
Companies except, for the avoidance of doubt, any expenses related to the Helaba
Loan or the Helaba Release Amount;

(iv)
Insurance claim receivables relating to damage or destruction to the Real
Property prior to Closing that has not been remedied by Closing, shall be
disregarded, except to the extent that the PropCo has made payments to reinstate
the damage prior to the Closing Date or a liability has been included in the
Closing Date Accounts in respect of the issue or damage to which the insurance
claim receivable relates, in which case such insurance claim receivable shall be
valued at the lower of (A) the actual amount of the receivable and (B) the
amount of the payments made in reinstating or repairing the damage plus the
liability incurred prior to the Closing Date included in the Closing Date
Accounts,

it being understood that the following items shall not be included as an asset:
(v)
Claims of the PropCo against tenants for arrears (in particular rent and service
charge payments, payment claims under settlement agreements etc.) which have
been due for more than 60 calendar days ("Old Claims");

(vi)
Rent free periods already granted, rent prepayments, tenant loans, fit-out
contributions already made, on-going construction works, as well as payments for
vacant space;

(vii)
Cash on bank accounts for the PropCo and the OpCo taken together shall only be
included up to a maximum amount of EUR 2,000,000 except in relation to PropCo
for restricted cash for FLS payables of EUR 2,500,000;

(viii)
Claims against Sellers, Symbol V or an Affiliate of the Sellers/Symbol V (except
for the Upstream Loans);

(c)
less, as at the Effective Time, the following liabilities:



 
16
 




--------------------------------------------------------------------------------





(i)
All liabilities in the meaning of section 266 para. 3 C. HGB of the PropCo
including Tax liabilities, but

(A)
excluding the obligation to return rent securities or rent deposits received
from tenants (Mietsicherheiten) provided that such rent securities have not been
lost or used up; and liabilities under any new financing arranged by or for the
Buyers (see Clause 9), and

(B)
provided that all obligations of the PropCo under and in connection with the
Helaba Loan Agreement shall be reflected at an amount equal to the Helaba
Release Amount (and in addition, all notary and land register fees associated
with the repayment of the Helaba Loan or the release of the Helaba Land Charge
and other collateral granted under the Helaba Loan shall for the avoidance of
doubt be included as a liability);

(ii)
All accruals (Rückstellungen) in the meaning of section 266 para. 3 B HGB which
must be formed (or have been formed in accordance with past practice) pursuant
to the HGB shall be included as a liability; except for accruals that

(A)
are made in connection with the condition of the fixed assets (in particular the
Real Property and the buildings), e.g. accruals for outstanding maintenance,
vacancy, and impending losses, or

(B)
relate to regular payments as currently registered in the land register in
relation to the ground lease referred to in sub-clause 1.3.1 and Annex 1.3.1
("Ground Rent") and the payments pursuant to the pension right (Reallast) in
favour of Sonderhausen von Gläsernthal'sche Stiftung encumbering parts of the
Real Property as set out in Annex 1.3.1), other than unpaid Ground Rent or
pension right payments relating to periods prior to the Effective Time

(iii)
Deferred income in the meaning of section 266 para (3) D HGB for prepaid rents;
and

(iv)
A provision (Rückstellung) shall be made for all costs for preparation and audit
of the annual financial statements and the preparation of tax returns for time
periods prior to Closing, other than the Closing Date Accounts.



 
17
 




--------------------------------------------------------------------------------





The liabilities, at the Effective Time, shall for the avoidance of doubt include
in particular, without limitation, the following actual and contingent
liabilities and obligations of the PropCo:
(v)
Latent capital gains tax; Latent capital gains tax means 25% of the difference
between:

(A)
the Fixed Property Value and

(B)
the continued tax book values of PropCo's assets plus PropCo's carry forwards in
each case as of the Closing Date

multiplied by a tax rate of 15.825%;
it being understood that disputed loss carry forwards shall be considered in the
above calculation up to an amount of EUR14,676,781.36 and all remaining disputed
loss carry forwards shall be disregarded; for the avoidance of doubt, there
shall be no subsequent purchase price adjustment in respect of the disputed loss
carry forwards (a sample calculation is attached as Annex 6.2.1(c)(v);
(vi)
Future rent-free periods, unpaid landlord subsidies, unpaid tenant fit-out costs
committed by the landlord, reverse premiums, tenant improvements and other
monetary obligations of the landlord under a lease agreement;

(vii)
Costs payable in respect of the termination of contracts which shall be
terminated in accordance with this Agreement (or on-going payments under such
contracts after the Closing until the earliest effective date of termination);

(viii)
Obligations of Target Companies to pay advisory, notary, register, brokerage
fees or similar fees (excluding, for the avoidance of doubt fees related to the
re-financing of the PropCo).

(d)
Less the following deduction amounts:

(i)
50% of the gross insurance premium for the W&I Insurance (net insurance premium
including review fee, 20% insurance brokerage fee and insurance tax), which
shall be set for purposes of the Estimated Purchase Price at an amount of
EUR 400,000.00;

(ii)
Agreed CAPEX in an amount of EUR 1,589,245.00;

(iii)
VAT correction amount pursuant to section 15a German VAT Code as of the Closing
Date in an amount of EUR 882,531.06.

(e)
Different from the above, the following topics shall not be dealt with as assets
and liabilities in the Closing Date Accounts but rather as neutral,
"pass-through" items to be dealt with as part of the adjustment mechanism



 
18
 




--------------------------------------------------------------------------------





post Closing in accordance with Clause 15 unless they have been determined prior
to the end of the Account Set-Up Period:
(i)
FLS Remediation Works (as defined below) and the Settlement Agreement (as
defined below) with DEKA (as defined below) currently under negotiation and all
other receivables to DEKA which are withheld by DEKA in connection with FLS; and

(ii)
Service charge reconciliations: all receivables or other assets to tenants and
provisions or liabilities from tenants in connection with service charge
settlements or estimations.

(f)
less, at the Effective Time, the Symbol V Shareholder Loan Amount.

6.2.2
The "OpCo Value" shall amount to and be calculated on a mutatis mutandis basis,
i.e. shall be based on the Fixed GMS Asset Value instead of the Fixed Property
Value applying the increases and decreases as per OpCo's balance sheet as at the
Effective Time mutatis mutandis in accordance with the principles set out in
sub-clauses 6.2.1(b), 6.2.1(c) and 6.2.1(e).

6.2.3
In addition and for the avoidance of doubt, the following principles shall
apply:

(a)
The items referred to in sub-clauses 6.2.1(b), 6.2.1(c) and 6.2.1(e) must, for
the calculation of the Purchase Price pursuant to Clause 8, each be set at the
amounts at which they are shown in the Closing Date Accounts.

(b)
If any of the items referred to in sub-clauses 6.2.1 and 6.2.2 falls under more
than one of the categories set out therein, it shall nevertheless only be
counted once (no double counting).

(c)
Annex 6.2.3(c) shows the current provisions or accruals for Taxes
(Steuerrückstellungen) of the Target Companies as of signing of this Agreement,
which have been prepared in accordance with past practice and applicable law.

(d)
Any obligation of the Target Companies (and any accruals made with regard to
such obligations) (i) for which the Sellers shall indemnify the Buyers pursuant
to other provisions of this Agreement, as well as (ii) the respective
reimbursement claims of the Target Companies shall be ignored and excluded from
the Closing Date Accounts.

(e)
The Closing Date Accounts shall take into account information after the
Effective Time that provides further evidence of conditions that existed at the
Effective Time ("Adjusting Events") up until the end of the Review Period (as
hereinafter defined).

(f)
No balances classified as non-current or fixed assets in the audited accounts of
the PropCo at 31 December 2017 (or assets acquired after 31 December 2017 of a
similar nature to such assets) shall be reclassified as current assets in the
Closing Date Accounts.



 
19
 




--------------------------------------------------------------------------------





(g)
The calculation of any Tax receivables and Tax liabilities for the purposes of
the Closing Date Accounts shall be made in line with the definitions in
sub-clause 12.1 of "Pre-Closing Date Tax" and "Pre-Closing Date Tax Refund".

6.2.4
Further guidelines for the calculation of the Purchase Price are set out in
sub-clause 8.2.

6.3
Estimated Purchase Prices

6.3.1
Based on the pro-forma balance sheets as of 30 November 2018 (for PropCo) and
31 August 2018 (for OpCo) attached as Annex 6.3.1, the Parties estimate the
PropCo Value to amount to EUR 321,709,458.63, the OpCo Value to amount to
EUR 51,155.79, the Symbol V Shareholder Loan Amount to amount to
EUR 20,908,578.00 as at the Scheduled Closing Date (as hereinafter defined).

6.3.2
On that basis, the Buyers shall at the Scheduled Closing Date pay the estimated
purchase prices as set out in Annex 6.3.2 ("Estimated Purchase Prices") to the
Sellers minus the Deposit (or any part thereof) which will be transferred by the
Notary pursuant to sub-clause 7.5.6(a) and minus the Upstream Loan Amount which
is discharged by way of assumption of debt in lieu of performance (an Erfüllungs
Statt) by Buyer 2 to the Sellers, as set out in Clause 7.3.1(b).

6.4
Purchase Price Adjustment

In the event that any of the Purchase Prices as finally determined pursuant to
Clause 8 (i) exceeds or (ii) falls short of the respective Estimated Purchase
Prices pursuant to sub-clause 6.3.2, the difference shall be paid within ten
(10) Business Days after the Closing Date Calculation (as defined in
sub-clause 8.1.2) becomes binding with regard to the relevant portion of the
Purchase Price, in the event of "(i)" by the Buyers to the respective Seller and
in the event of "(ii)" by the respective Seller to the Buyers, and plus in case
of "(i)" and "(ii)" 5% per annum interest calculated from the date of payment.
6.5
Default interest; Interest Calculation

6.5.1
If any Party fails to make a payment owed by it under this Agreement (other than
under sub-clause 6.4) when due (in each case the receipt of payment in cleared
funds is decisive), it shall be in default without further notice from the other
relevant Party(ies) being required and interest at a rate of 9% per annum shall
be charged on the outstanding amount for the period beginning on the day
following the due date and ending on and including the date of its payment.

6.5.2
Interest owed under this Agreement shall be calculated on the basis of actual
days elapsed and a calendar year with 365 days.



 
20
 




--------------------------------------------------------------------------------





6.6
Payment Procedures

6.6.1
Payments by the Buyers under this Agreement must, except as otherwise provided
in this Agreement, be paid by the Buyers in euros via bank transfer, free of
charges and fees, with same day value

(a)
to the Seller 1 to the following account of the Seller 1 ("Seller 1 Account"):

IBAN:        GB20 BOFA 1650 5080 0150 11
BIC:
BOFAGB22

Bank:
Bank of America Merrill Lynch.

(b)
to the Seller 2 to the following account of the Seller 2 ("Seller 2 Account"):

IBAN:        GB62 BOFA 1650 5080 0060 10
BIC:
BOFAGB22

Bank:
Bank of America Merrill Lynch.

(c)
to the Seller 3 to the following account of the Seller 3 ("Seller 3 Account"):

IBAN:        GB06 BOFA 1650 5080 0070 18
BIC:
BOFAGB22

Bank:
Bank of America Merrill Lynch.

(d)
to the Seller 4 to the following account of the Seller 4 ("Seller 4 Account"):

IBAN:        GB26 BOFA 1650 5080 0080 16
BIC:
BOFAGB22

Bank:
Bank of America Merrill Lynch.

(e)
to the OpCo Seller to the following account of the OpCo Seller ("OpCo Seller
Account"):

IBAN:        GB97 BOFA 1650 5080 0140 13
BIC:
BOFAGB22

Bank:
Bank of America Merrill Lynch.

(each of the aforementioned accounts, a "Seller Account")
6.6.2
Payments by a Seller to a Buyer under this Agreement must, except as otherwise
provided in this Agreement, be paid by such Seller in euros via bank transfer,
free of charges and fees, with same day value, on a bank account the details of
which shall be given by the Buyer to the Sellers in writing by no later than
five (5) Business days prior to the relevant payment becoming due for payment
(each such account, a "Buyer Account").



 
21
 




--------------------------------------------------------------------------------





6.7
Value Added Tax

The Parties assume that no value-added tax ("VAT") shall accrue for the
transactions provided for in this Agreement, and the Sellers undertake not to
waive any VAT exemption.
6.8
Withholding tax deduction

In the event that the tax authorities order ("Order") that a deduction from a
Purchase Price be made ("Tax Withholding") pursuant to section 50a para 7 Income
Tax Act (Einkommensteuergesetz) for tax payable by the Sellers on the profits
from the transfer of the Sold Shares, the following shall apply:
6.8.1
The Party that receives such an Order shall notify the other Party in writing
without undue delay of the fact that the Order was issued and shall send a true
copy of the Order to the other Party.

6.8.2
The Parties shall use their best endeavours to cooperate, consistent with the
instructions, and to exchange all requisite information for the purpose of
filing a timely objection against the Order, for achieving suspension of its
enforcement or for commencing proceedings to effect the lifting of the Order or
the reduction of the Tax Withholding required by the Order.

6.8.3
In the event the Purchase Price is due for payment, such payment by the Buyers
to the tax authorities shall satisfy the Sellers' claim for payment of the
relevant portion of the Purchase Price. The Buyers shall promptly provide
evidence to the Sellers of the above payments having been made by means of a
written confirmation issued by the tax authorities or by the bank which handled
the bank transfer for the Buyers. In the event that the tax authorities
reimburse the Buyers for all or part of a Tax Withholding previously remitted,
the Buyers shall be obliged to pay the reimbursement amount to the Sellers
immediately.

6.9
No Set-Off

Any right of the Parties to set-off and/or to withhold any payments due to the
other Parties under this Agreement is hereby expressly waived and excluded
except for claims which are undisputed or finally determined by a court of
competent jurisdiction with no right to appeal or by arbitration in accordance
with sub-clause 22.2.
6.10
Treatment of Payments

Any payment of a Seller to a Buyer pursuant to this Agreement shall be
considered a reduction of the Purchase Price in the relationship between the
relevant Seller and the relevant Buyer, and any payment of a Buyer to a Seller
pursuant to sub-clause 6.4 shall be considered an increase of the Purchase Price
in the relationship between the relevant Seller and the relevant Buyer.
6.11
Treatment of Old Claims

6.11.1
If and to the extent that Old Claims have not been reflected in the Completion
Accounts or in the calculation of the Purchase Prices (pursuant to
sub-clause 6.2.1(b)(v)), the Buyers shall on and from Closing procure that the
Target



 
22
 




--------------------------------------------------------------------------------





Companies use their best efforts to enforce the Old Claims and seek to recover
the Old Claims from the relevant debtors and not waive, amend or otherwise
impair any Old Claims without the Sellers' prior written consent; provided that
such best efforts shall not require the initiation of litigation proceedings
against the debtors. If and when any of the Target Companies (or the Buyers)
receive payment of the Old Claims or any part thereof within two years from
Closing, they shall procure that the respective amounts are paid by the
respective recipient to the Sellers without undue delay and in any event within
five (5) Business Days of receipt. If, against the Parties' expectation, at the
end of the two-years-period Old Claims owed by DEKA have not yet been paid, but
pursuant to a reasonable assessment of the Parties, there is ground to believe
that such Old Claims will still be paid by DEKA, the Buyers shall agree to a
reasonable extension of the two-years-period for such Old Claims.
6.11.2
FLS Remediation Works and the Settlement Agreement with DEKA shall be
exclusively governed by sub-clause 15.2.


7.
CLOSING; TERMINATION RIGHTS, DEPOSIT

7.1
Closing Conditions

"Closing Condition" means each of the following:
7.1.1
Dietz Immobilien GmbH has transferred to Wolfgang Dietz 1,251 shares in Symbol
V, and Dietz Immobilien GmbH has irrevocably offered to Buyer 2 to enter into
the Dietz SPA; this condition precedent is already fulfilled;  

7.1.2
The Buyers have received the Notary's confirmation that the Notary has received
the Land Charge Cancellation Documents pursuant to sub-clause 5.1.1;

7.1.3
The Buyers have received a copy of (i) the Helaba Release Letter pursuant to
sub-clause 5.1.2 and (ii) the Helaba Release Amount Notification pursuant to
sub-clause 5.1.3 and (iii) the PropCo Letter pursuant to sub-clause 5.1;

7.1.4
Buyer 1 and PropCo as borrowers, Buyer 1, PropCo and OpCo as guarantors have
entered into a binding loan agreement for the Replacement Financing pursuant to
sub-clause 9.1 in the amount of at least EUR390 million ("Financing CP").

The Buyers are entitled to waive any or all Closing Conditions (email with
PDF-Scan sufficient) to the Notary (copied to the Sellers by email). The Sellers
cannot waive any Closing Condition.
7.2
Scheduled Closing Date and Closing Date

7.2.1
"Scheduled Closing Date" means the twelfth (12th) Business Day following the day
on which all Closing Conditions (including for the avoidance of doubt the
Financing CP) are satisfied, or if not satisfied, have legitimately been waived
by the Buyers by email (with a copy to the Notary) but in no event prior to 30
November 2018.



 
23
 




--------------------------------------------------------------------------------





7.2.2
The Parties are obliged to inform the Notary without undue delay of the date of
the Scheduled Closing Date in writing (email being sufficient), once the
Scheduled Closing Date is known ("Closing Date Notice"). A period of up to 3
(three) Business Days shall not qualify as an undue delay.

7.2.3
The Parties shall perform the closing actions set forth in sub-clause 7.3.1
("Closing") on the Scheduled Closing Date.

7.2.4
The Closing shall take place at the offices of Clifford Chance Deutschland LLP
in Frankfurt am Main on the Scheduled Closing Date at 9:00 a.m. CET, unless the
Parties agree in writing (email being sufficient) on a different location and/or
different time.

7.2.5
The day on which the Closing actually takes place shall be referred to as the
"Closing Date".

7.3
Closing

7.3.1
On the Scheduled Closing Date, the Parties shall undertake the following actions
in the following order:

(a)
The Buyers shall pay the Helaba Release Amount to the Helaba Account; and the
Sellers shall instruct Helaba to confirm receipt of these funds by email without
undue delay;

(b)
The Buyers shall pay the Estimated Purchase Prices – less the Deposit (or any
part thereof) which will be transferred by the Notary pursuant to
sub-clause 7.5.6(a) and minus the Upstream Loan Amount which is discharged by
way of assumption of debt in lieu of performance (an Erfüllungs Statt) by
Buyer 2 without further action required other than the consent of the Sellers –
to the respective Seller Account as set out in sub-clause 6.6.1; and the Sellers
shall promptly confirm receipt of these funds by email;

(c)
The Buyers shall pay the purchase price payable to Dietz under the Dietz SPA in
accordance with sub-clause 2.2.2 and the Buyers shall undertake the closing
steps and shall comply with their closing obligations under the Dietz SPA;

(d)
The Buyers shall hold an extraordinary shareholders' meeting of both Target
Companies, with the Sellers confirming the right of the Buyers to hold that
meeting, for discharging the resigned management from all liability (entlasten)
and appointing new managing directors to the Target Companies to be nominated by
the Buyers in writing at least three (3) Business Days prior to the Scheduled
Closing Date, and moving the business address of each Target Company away from
its current location to a location nominated by the Buyers in writing at least
three (3) Business Days prior to the Scheduled Closing Date, and amending the
articles of association of the Target Companies as requested by the Buyers;

(e)
The Sellers shall deliver to the Buyers written declarations of the existing
managing directors and general representatives (Prokuristen) of the



 
24
 




--------------------------------------------------------------------------------





Target Companies by means of which, subject to a complete release pursuant to
sub-clause 7.3.1(d), they resign from their offices of the Target Company by no
later than the Scheduled Closing Date.
(f)
The Sellers shall hand over to the Buyers bank documents and forms duly signed
by the previous managers and/or other signatories, by which with respect to all
bank accounts of the Target Companies (i) all signature rights of the current
signatories are revoked and (ii) new signatories are notified to the respective
banks, such signatories to be nominated by the Buyers at least three (3)
Business Days prior to the Scheduled Closing Date in writing (email being
sufficient);

(g)
The Sellers shall hand over to the Buyers a resolution by the managers of the
Target Companies concerning (i) the revocation of any powers of attorney which
were granted by the Target Companies to third parties which will no longer be
engaged by the Target Company after Closing, and (ii) the revocation of any
proxy holders, each with effect as of the Closing Date;

(h)
If so requested by the Buyers five (5) Business Days before the Scheduled
Closing Date, the Sellers shall hand over originals of all lease agreements and
rent collateral (other than cash deposits) in possession of the Sellers to the
Buyers;

(i)
The Sellers shall hand over to the Buyers the declaration of PropCo pursuant to
which PropCo consents to the assumption of liabilities by Buyer 1 pursuant
sub-clause 1.6.4;

(j)
PropCo and CNI NRE CHGP Manager LLC shall execute and hand over executed
originals of the asset management agreement, materially in the form and content
of the draft set out in Annex 7.3.1(j);

(k)
Symbol V and OpCo Seller shall execute and hand over executed originals of the
subscription agreement for the issuance the Symbol V Seller PECs having the
terms and conditions as set out in Annex 2.3.2; and OpCo Seller shall enter into
the pledge agreement with Buyer 2 as described in Clause 11.9.

(l)
The Sellers shall hand over the (i) original shareholder register of the Symbol
V to the Buyers and (ii) the original of Symbol V's preferred equity
certificates register, and the Parties agree to have (i) the transfer of the
Sold Shares registered in the shareholders register of Symbol V and (ii) the
issuance of the Symbol V Seller PECs registered in Symbol V's preferred equity
certificates register, and to grant corresponding powers of attorney to each
manager of Symbol V from time to time and to each lawyer or employee of Allen &
Overy, société en commandite simple, each acting alone and with full power of
substitution, to implement such registrations. Furthermore, the Parties agree to
grant respective powers of attorney to the aforementioned to proceed with the
relevant filings with the Luxembourg Trade and Companies' Register for



 
25
 




--------------------------------------------------------------------------------





purposes of publication in the Recueil Electronique des Sociétés et
Associations.
7.3.2
Each of Seller 1, Seller 2, Seller 3, Seller 4, OpCo Seller and Symbol V
herewith grants a power of attorney to Buyer 1 and Buyer 2 to attend
shareholders' meetings and to pass resolutions of PropCo and OpCo until the new
shareholders' lists have been filed with (aufgenommen) the commercial register.

7.3.3
The Buyers shall procure that the persons that have resigned from their offices
in the Target Companies pursuant to sub-clause 7.3.1(e) are discharged from all
liability (entlastet), and that their resignation is submitted for registration
in the commercial register as soon as possible and in any event no later than
three (3) Business Days after the Closing Date.

7.3.4
All Closing actions shall be recorded by the Parties in a closing memorandum
substantially in the form as set out in Annex 7.3.4. A copy of the signed
closing memorandum shall be forwarded to the Notary by email without undue
delay.

7.4
Termination rights

7.4.1
The Parties are entitled to terminate (zurücktreten) this Agreement if one or
more Closing Conditions according to sub-clauses 7.1.1, 7.1.2, 7.1.3 or 7.1.4
have not been satisfied or waived in accordance with the terms of this Agreement
by 31 December 2018 ("Long Stop Date"). No such right of termination shall exist
(i) for the Buyers if a Buyer, or (ii) for the Sellers if a Seller, has hindered
(either by way of action or inaction) the satisfaction of the relevant Closing
Condition in bad faith (wider Treu und Glauben).

7.4.2
If the Buyers do (or one of them does):

(a)
Not issue the Closing Date Notice pursuant to sub-clause 7.2.2 without undue
delay once the Scheduled Closing Date is known; or

(b)
Not make the payments pursuant to sub-clauses 7.3.1(a), 7.3.1(b) and/or 7.3.1(c)
in full on the Scheduled Closing Date,

the Seller shall set a grace period for the Buyers to remedy the default of five
(5) Business Days by written notice to the Buyers (email being sufficient). If
the Buyers do not remedy the default by the expiration of the five (5) Business
Days grace period, the Sellers shall be entitled in their absolute discretion to
terminate (zurücktreten) this Agreement.
7.4.3
Any termination of this Agreement must be effected by written notice to the
Notary who is herewith authorized for receipt. The Notary is instructed to
forward such termination notice to the counterparty without undue delay.

7.4.4
Any termination of this Agreement pursuant to sub-clause 7.4.1 shall be valid
only if the other Parties received the written notice of termination prior to
the day on which the last Closing Condition has occurred or been waived.

7.4.5
For the avoidance of doubt, the termination rights pursuant to sub-clauses 7.4.1
and 7.4.2 shall not apply anymore once Closing has occurred.



 
26
 




--------------------------------------------------------------------------------





7.4.6
In the event of any termination of this Agreement, all obligations between the
Parties under this Agreement, with the exception of the obligations resulting
from the unwinding of this Agreement (Rückabwicklungsschuldverhältnis) and under
Clauses 17 (Confidentiality and Announcements), 19 (Transfer Taxes and Costs),
20 (Notices) and 22 (Miscellaneous), shall lapse, provided that any obligations
due to a breach of this Agreement prior to the termination shall remain
unaffected.

7.4.7
Any termination rights of the Parties that are not agreed and specifically set
out in this Agreement shall be excluded.

7.5
Escrow Account; Deposit; Contractual Penalty

7.5.1
Prior to the signing of this Agreement, the Notary has set up the following
escrow account ("Escrow Account"):

Account holder:    Dr. Georg Frowein
IBAN:            IBAN DE09 5007 0010 0092 4803 02
BIC:            DEUTDEFFXXX


7.5.2
As security for the claims of the Sellers against the Buyers under this
Agreement, the Buyers shall transfer a sum by way of a deposit in the amount of
EUR33,500,000 (in words: thirty-three million five hundred thousand Euros)
("Deposit") within ten (10) Business Days from the Signing Date.

7.5.3
The Notary is hereby instructed to confirm receipt of the Deposit (indicating
the date of receipt), once the Deposit has been paid to the Escrow Account (pdf
sufficient).

7.5.4
If (i) the Deposit has not been received by the Notary within ten (10) Business
Days from the Signing Date, the Sellers shall be entitled:

(a)
To terminate this Agreement by written notice to the Notary with a copy to the
Buyers; and

(b)
In the event of termination, to contractual damages equal to the amount of the
Deposit. In such case, any further claims under or in connection with this
Agreement, in particular claims for default interest (Verzugszinsen) or damages
for non-performance (Schadensersatz statt der Leistung), shall be excluded.

The termination right can only be exercised within thirty (30) Business Days
from the Signing Date, and the provisions of sub-clauses 7.4.3 and 7.4.6 shall
apply to this termination right.
7.5.5
The Deposit shall, as set out in sub-clause 7.5.6, be credited against the
Purchase Prices or, as the case may be, against the Contractual Penalty pursuant
to sub-clause 7.5.8.



 
27
 




--------------------------------------------------------------------------------





7.5.6
The Deposit shall be released by the Notary in accordance with the following
unanimous escrow instructions:

(a)
If the Notary has received the Closing Date Notice pursuant to sub-clause 7.2.2
from each of the Parties, the Notary shall release on the Scheduled Closing Date
(whereas written payment instructions to the bank shall be given by the Notary
by no later than 9:00 a.m. CET on the Scheduled Closing Date):

(i)
Partial amounts of EUR8,325,000 each to each of Sellers 1 through 4 into each of
Seller Account 1 through 4 respectively, and

(ii)
A partial amount of EUR200,000 to OpCo Seller into the OpCo Seller Account;

each such payment shall then, once it has been received in cleared funds by the
respective Seller, be credited against the respective Purchase Prices payable to
the respective Seller pursuant to sub-clause 6.1.1; or
(b)
If:

(i)
The Sellers terminate this Agreement pursuant to sub-clause 7.4.2; and

(ii)
The Notary has notified the Buyers of the receipt of such termination notice
pursuant to sub-clause 7.4.3; and

(iii)
The Buyers have not evidenced to the Notary within fifteen (15) Business Days
from receipt of the Notary’s notification pursuant to sub-clause (ii) that they
have initiated an arbitration or preliminary court proceeding (vorläufiges
Rechtsschutzverfahren) seeking confirmation that the Sellers were not entitled
to terminate the Agreement pursuant to sub-clause 7.4.2,

the Notary shall release (A) partial amounts of EUR8,325,000 each to each of
Sellers 1 through 4 into each of Seller Account 1 through 4 respectively, and
(B) a partial amount of EUR200,000 to OpCo Seller into the OpCo Seller Account;
If, by contrast, the Buyers have evidenced to the Notary within fifteen (15)
Business Days from receipt of the Notary’s notification pursuant to sub-clause
(ii) that they have initiated an arbitration or preliminary court proceeding,
the Notary shall hold the Deposit and release it only in accordance with the
decision of the arbitration panel or the court; or
(c)
If the Sellers terminate this Agreement pursuant to sub-clause 7.4.1,
sub-clause 13.3.4 or sub-clause 16.4.2, the Notary shall release partial amounts
equal to 50% of the Deposit to each of the Buyers’ Accounts; or



 
28
 




--------------------------------------------------------------------------------





(d)
If:

(i)
The Buyers terminate this Agreement pursuant to sub-clause 7.4.1,
sub-clause 13.3.4 or sub-clause 16.4.3; and

(ii)
The Notary has notified the Sellers of the receipt of such termination notice
pursuant to sub-clause 7.4.3; and

(iii)
The Sellers have not evidenced to the Notary within twenty (20) Business Days
from receipt of the Notary’s notification pursuant to sub-clause (b)(ii) that
they have initiated an arbitration or preliminary court proceeding (vorläufiges
Rechtsschutzverfahren) seeking confirmation that the Buyers were not entitled to
terminate the Agreement pursuant to sub-clause 7.4.1, sub-clause 13.3.4 or
sub-clause 16.4.3, as the case may be,

the Notary shall release partial amounts equal to 50% of the Deposit to each of
the Buyers’ Accounts.
If, by contrast, the Sellers have evidenced to the Notary within twenty (20)
Business Days from receipt of the Notary’s notification pursuant to sub-clause
(ii) that they have initiated an arbitration or preliminary court proceeding,
the Notary shall hold the Deposit and release it only in accordance with the
decision of the arbitration panel or the court.
(e)
The Parties shall at all times remain entitled to give different unanimous
instructions to the Notary which shall always prevail over the above
instructions.

7.5.7
The Parties agree the following with regard to the Escrow Account and hereby
give the following instructions to the Notary:

(a)
The Notary shall inform the Parties in writing (email being sufficient) and
without undue delay of any payments made to or from the Escrow Account.

(b)
Payment on the Escrow Account (Einzahlungen) shall not have a releasing effect
for the Buyer's obligations to pay the Estimated Purchase Prices. The Sellers'
claims for payment of the Estimated Purchase Prices shall only be satisfied by
receipt of payment in cleared funds on the respective Seller Account.

(c)
The Parties undertake to instruct the Notary without undue delay by email to
disburse the Deposit to the relevant Party or Parties as soon as one of the
Parties is entitled to it pursuant to the provisions of this Agreement.

(d)
Any positive interest on the Escrow Account shall be for the account of the
Buyers and shall be disbursed to the Buyers when the last portion of the Deposit
is paid out from the Escrow Account; except in cases of termination pursuant to
sub-clause 7.4.2 in which cases positive interest on the Escrow Account shall be
paid to the Sellers (pro rata).



 
29
 




--------------------------------------------------------------------------------





(e)
Any negative interest on the Escrow Account shall be paid by the Buyers. If the
Deposit is to be disbursed to the Sellers in accordance with sub-clause 7.5.6(a)
as part of the Estimated Purchase Prices and if negative interest is deducted
from such payments, the respective Estimated Purchase Prices shall be reduced by
an amount equal to the respective negative interest. However, for the avoidance
of doubt, such deduction shall not be made with respect to the (final) Purchase
Prices.

(f)
All costs, liabilities, obligations, taxes and expenses incurred in connection
with the Escrow Account (including without limitation the set-up, maintenance or
closure of the Escrow Account) shall be borne by the Sellers at 50% and the
Buyers at 50%.

7.5.8
The Sellers may claim from the Buyers a contractual penalty (Vertragsstrafe) in
an amount equal to the Deposit if the Sellers validly terminate this Agreement
pursuant to sub-clause 7.4.2. The Deposit shall then, once it has been received
in cleared funds by the Sellers, credited against such claim. Any further claims
under or in connection with this Agreement, in particular claims for default
interest (Verzugszinsen) or damages for non-performance, shall be excluded.


8.
CLOSING DATE ACCOUNTS

The Parties agree that for purposes of determining the final Purchase Price, the
Sellers shall provide draft closing date accounts (sub-clause 8.1) pursuant to
and in accordance with the accounting principles set out in sub-clauses 8.2,
6.2, which will then be reviewed by an auditor agreed between the Parties
(sub-clause 8.3). Should the Parties disagree on the results of the auditor's
review, the disputed items shall be referred to an arbitration expert
(sub-clause 8.4).
8.1
Closing Date; Establishment of Closing Date Accounts

8.1.1
The Sellers shall with the support of the Buyers and the Target Companies (which
support shall be procured by the Buyers) prepare, within forty (40) Business
Days after the Closing Date ("Account Setup Period") pursuant to the terms of
this Agreement, balance sheets for each of the Target Companies as of 24:00
hours CET (at the start of the Closing Date) ("Effective Time") and, on the
basis of such balance sheets ("Closing Date Accounts"), a calculation of the
items relevant for the calculation of the PropCo Value and the OpCo Value
pursuant to sub-clauses 6.2.1(b), 6.2.1(c), and 6.2.2 through 6.2.4. Any item of
sub-clauses 6.2.1(b) and 6.2.1(c) that refers to the Closing Date shall be
balanced as per the Effective Time. However, the steps as set out in
sub-clause 7.3 and their consequences shall not affect and shall be ignored for
the purposes of the Closing Date Accounts. Based on these Closing Date Accounts,
the Sellers shall also calculate the positive or negative difference between the
Estimated Purchase Price already received in cleared funds by the Sellers and
the final Purchase Price ("Adjustment Statement").

8.1.2
Before the beginning of the Account Setup Period, the Sellers and the Buyers
shall instruct PWC ("Contractual Auditor") to audit the Closing Date Accounts
according to German GAAP taking into account the accounting principles and
calculation methods pursuant to sub-clauses 6.2 through 6.5 and 8.2 subject to a
materiality threshold of EUR20,000 in each case and the Adjustment Statement



 
30
 




--------------------------------------------------------------------------------





within the Account Setup Period. The Contractual Auditor shall be instructed by
the Parties to summarize the result of its review of the Closing Date Accounts
and the Adjustment Statement in a professional audit report in line with
international auditing standards (in particular IDW PS 480) (the Closing Date
Accounts and the Adjustment Statements, as reviewed and, if applicable
corrected, and the audit report hereinafter the "Closing Date Calculation").
8.1.3
It is agreed that the version of the Closing Date Accounts existing before
becoming binding pursuant to sub-clauses 8.3.2, 8.3.3 and/or 8.4.4, are referred
to as "Preliminary Closing Date Accounts".

8.1.4
The costs to prepare the Closing Date Calculation shall be borne by the Sellers
at 50% and the Buyers at 50% (subject always to the respective costs to be borne
by the Sellers being netted against the reimbursement by the Buyers pursuant to
sub-clause 19.3). The costs for the review by the Contractual Auditor shall be
borne by the Buyers.

8.2
Accounting Principles

8.2.1
The Parties agree that the Closing Date Accounts must be prepared

(a)
in accordance with the specific accounting principles, practices, rules,
estimation techniques and procedures set out in sub-clauses 6.2.1, 6.2.2 and
6.2.3; and

(b)
subject to (a), complying with the accounting principles, practices, rules,
estimation techniques and procedures actually applied in the financial
statements of the Target Companies for the fiscal year 2017 as long as in
compliance with German GAAP (HGB);

(c)
subject to (a) and (b), in accordance with the applicable provisions of German
law (generally accepted principles of accounting under the HGB (Grundsätze
ordnungsgemäßer Buchführung)) as at 31 December 2017.

For the avoidance of doubt, (a) shall take precedence over (b) and (c), and (b)
shall take precedence over (c).
8.2.2
The Closing Date Accounts will be prepared in the same format as the balance
sheets set out in Annex 6.3.1 (but not the amounts shown therein) and subject
always that the inclusion or exclusion of a line item or an amount shall be
governed by the requirements of sub-clauses 6.2.1 and 8.2.1.

8.3
Review of the Closing Date Calculation

8.3.1
After submission of the Closing Date Calculation including the relevant
documents necessary to review, the Buyers shall be entitled to review the
Closing Date Calculation within a period of twenty (20) Business Days following
the date of receipt ("Review Period"). The expiry date of the Review Period
shall be the "Cut-Off Time".



 
31
 




--------------------------------------------------------------------------------





8.3.2
Should the Buyers object to any calculations or figures in the Closing Date
Calculation, the Buyers shall notify the Sellers of such objections in writing
(email sufficient) specifying in reasonable detail the items which are the
subject of their objection, the relevant amounts affected by the objection, the
basis for such objection and any alternative calculation on or before the
expiration of the Review Period. To the extent the Buyers do not notify the
Sellers of any objections in writing (email being sufficient) in accordance with
the foregoing provisions, the Closing Date Calculation shall become final and
binding on the Parties.

8.3.3
To the extent the Buyers notify the Sellers of any objections in accordance with
sub-clause 8.3.2 on or before the expiration of the Review Period, the Sellers
and the Buyers shall within fifteen (15) Business Days following the end of the
Review Period attempt to agree on the items of objection ("Discussion Period").
Any such agreement shall be final and binding on all Parties.

8.4
Expert Proceedings

8.4.1
If and to the extent the Sellers and the Buyers do not agree on items of
objection by the expiration of the Discussion Period, the Parties shall appoint

(a)
Deloitte, or

(b)
if Deloitte is not willing or able to accept the mandate, an auditor of
international repute with ten years' experience of auditing accounts in respect
of companies and entities and properties similar to the entities, companies and
properties relating to this Agreement other than Ernst & Young and PWC as an
arbitration expert (Schiedsgutachter) with respect to the items in dispute

("Expert").
8.4.2
If in case of sub-clause 8.4.1(b), the Parties cannot agree on the nomination of
an Expert within five (5) Business Days after the expiration of the fifteen (15)
Business Days period pursuant to sub-clause 8.3.3, the Expert shall, at the
written request of the Sellers and/or the Buyers, be appointed by the chairman
of the management board of the Institute of Public Auditors in Germany
(Vorsitzender des Vorstands des Instituts der Wirtschaftsprüfer in Deutschland
e.V.) in Düsseldorf; provided always that the Expert so appointed shall be
independent of all the Parties.

8.4.3
The Sellers and the Buyers shall cooperate with the Expert and provide the
Expert with all necessary documents and information as soon as possible
following any request by the Expert. The Sellers and Buyers shall jointly
instruct the Expert to render its decision as soon as practicable but no later
than another twenty (20) Business Days after the Expert's appointment. The
decision of the Expert shall be within the boundaries of the respective
calculations and calculated in accordance with the provisions in this Agreement
for drawing up the Closing Date Accounts.



 
32
 




--------------------------------------------------------------------------------





8.4.4
The Expert shall grant the Parties reasonable opportunity to present their views
in writing and, if so requested by a Party, orally in a hearing of the Parties.
The entire procedure shall be carried out in the English language. The Expert
must – but only on the remaining matters that are in dispute between the Parties
– prepare a written expert's opinion (Schiedsgutachten) in his/her reasonable
discretion (billiges Ermessen) in this regard in the English language within
twenty (20) Business Days after receipt of the required supporting information
from the Sellers and the Buyers. The Expert shall specify the grounds for
his/her decision with respect to all points of contention between the Sellers
and the Buyers. The results of the Expert's opinion shall be transferred to the
Preliminary Closing Date Accounts and the Preliminary Purchase Price
Calculation, which shall then become binding on the Parties. The Expert's
determinations shall be final and binding upon the Parties without the right of
appeal, except in circumstances of manifest error or fraud.

8.4.5
The fees, costs, disbursements and expenses for the Expert shall be initially
advanced and borne by the Sellers (50%) and the Buyers (50%) in equal shares, if
the Expert requests an advance payment.

8.4.6
The fees, costs, disbursements and expenses of the Expert and the costs of the
expert proceedings, including reasonable fees and expenditures of the Parties
for their advisors, shall ultimately be allocated based on the determination by
the Expert in accordance with Sec. 91 et seq. of the German Civil Procedure Act
(ZPO).

8.5
Access to Information

Each Party shall ensure that the respective other Party, their advisors involved
pursuant to sub-clause 8.3 and any expert involved pursuant to sub-clause 8.4
receives, after the Closing Date, all available information and documentation
reasonably required by them for all purposes under this Clause 8.

9.
BUYERS' REFINANCING OF TARGET COMPANIES

The provisions of this Clause 9 apply to the period prior to Closing.
9.1
The Buyers intend to refinance the Helaba Loan through a new loan facility
("Replacement Financing") with Standard Chartered Bank or any of its affiliates
or any other lender which is subject to supervision of the European Union's
European Banking Authority (each an "Approved Lender").

9.2
The Buyers shall use their best efforts and take all reasonably acceptable
(zumutbare) actions to procure that the loan agreement for the Replacement
Financing is negotiated and signed without undue delay and in any event by no
later than the Long Stop Date, and shall inform the Sellers and the Notary
immediately (email being sufficient) once this loan agreement has been signed.

9.3
Without undue delay upon the written request of the Buyers (email being
sufficient):

9.3.1
The Target Companies shall – and the Sellers shall procure that the Target
Companies will – sign a new loan agreement and any other finance documents



 
33
 




--------------------------------------------------------------------------------





relating thereto (including without limitation any security documents,
subordination agreements and fee letters) with an Approved Lender and/or any
other finance party under such new loan agreement appointed by the Buyers if and
to the extent presented by the Buyers for signature on or prior to the Closing
Date; and
9.3.2
The Target Companies and the Sellers shall – and the Sellers shall procure that
the Target Companies will – use their best efforts and take all reasonably
acceptable (zumutbare) actions to assist the Buyers in satisfying all conditions
precedent required for the funding of such loan (including the execution of
management board resolutions, shareholders’ resolutions and management
certificates and delivery of constitutional documents).

A period of up to three (3) Business Days from written request of the Buyers
shall not qualify as an undue delay.
9.4
The Target Companies will grant to the Buyers and Symbol V in a form accepted by
German land registers (grundbuchtaugliche Form) two powers of attorney only for
the purposes of the entering into such new loan agreement, the related security
agreements and other related finance documents and the provision of security,
including a land charge encumbering the Real Property, in the form as attached
as Annex 9.4 (together the "Refinancing Documentation").

9.5
The obligations pursuant to sub-clauses 9.3 and 9.4 only apply if:

9.5.1
Any deed by which a lien over the Real Property is created or any related
security purpose agreement provides that the secured creditor may only hold or
realise the real property lien or other security created thereunder if all
amounts payable by the Buyers at Closing pursuant to sub-clauses 7.3.1(a),
7.3.1(b) and/or 7.3.1(c) excluding default interest, if any, have been paid in
full in cleared funds in accordance with the terms of this Agreement;

9.5.2
All Refinancing Documentation provides that (i) none of the Sellers, Symbol V
and (until Closing) the Target Companies, and their respective officers,
directors and representatives shall be liable for any liabilities, costs,
damages, losses, undertakings, covenants, representations, warranties,
penalties, fees, payments (incurred, borne or made) and expenses under or in
connection with the Replacement Financing and the Refinancing Documentation;
(ii) all respective persons have a direct right of action to enforce the
provisions under this sub-clause (echter Vertrag zugunsten Dritter).

9.6
The Buyers hereby undertake to fully and upon first demand indemnify and hold
harmless the Sellers, Symbol V and (until Closing) the Target Companies, and
their respective officers, directors and representatives from and against any
liabilities, costs, damages, losses, undertakings, penalties, fees, payments
(incurred, borne or made) and expenses, including internal administrative and
other reasonable costs, incurred by any of them in connection with the
Replacement Financing, the Refinancing Documentation and otherwise complying
with, or arising out of (in any way whatsoever), the terms of this Clause 9
(including for the avoidance of doubt sub-clause 9.7). All respective persons



 
34
 




--------------------------------------------------------------------------------





have a direct right of action to enforce the provisions under this sub-clause
(echter Vertrag zugunsten Dritter).
9.7
In the event that this Agreement is not consummated (nicht durchgeführt) the
Buyers shall procure that (i) any real property liens which might already be
registered with respect to the Real Property are deleted without undue delay
(unverzüglich) and (ii) any agreement or document entered into in connection
with the Replacement Financing will be rescinded or otherwise unwound at no cost
to the Target Companies or the Sellers. The Sellers shall procure that the
Target Companies will cooperate with the Buyers in order to delete land charges
already registered and to rescind or unwind the Replacement Financing.


10.
SELLERS' GUARANTEES; NO OTHER REMEDIES

10.1
Form and scope of Sellers' Guarantees

10.1.1
The Sellers hereby guarantee to the Buyers, subject to the requirements and
limitations provided for in Clauses 10 and 11 below, by way of an independent
promise of guarantee (selbständiges Garantieversprechen) within the meaning of
section 311 para. 1 BGB that the statements made in sub-clause 10.2 (each a
"Sellers' Guarantee") are correct on the Signing Date and the Closing Date (or
such other date explicitly so provided in sub-clause 10.2).

10.1.2
The Sellers and the Buyers agree and explicitly confirm that the Sellers'
Guarantees in sub-clause 10.2 shall be qualified and construed as neither
quality guarantees concerning the object of the purchase (Garantien für die
Beschaffenheit der Sache) within the meaning of sections 443, 444 BGB nor
quality agreements (Beschaffenheitsvereinbarungen) within the meaning of
section 434 para. 1 sentence 1 BGB and that section 444 BGB shall not and does
not apply to the guarantees contained herein.

10.2
Sellers' Guarantees

10.2.1
Corporate Matters

(a)
Subject to the changes provided for in this Agreement, the statements made in
sub-clauses 1.1 and 1.2 regarding the Target Companies and the Sold Shares are
correct on the Signing Date and the Closing Date. The Target Companies have been
duly established under German law and are validly existing and have not been
terminated, nor is there an agreement to terminate either of them as at a future
date.

(b)
The excerpts from the commercial register as well as the Articles of Association
of the Target Companies attached hereto in Annex 10.2.1(b) are true and correct.
All facts that must be registered in the commercial register are actually
registered in the commercial register excerpts attached hereto as
Annex 10.2.1(b); for the period before the acquisition of the Target Companies
by the Sellers ("Pre-Acquisition Periods") this shall only apply to the Sellers'
Knowledge. There are no pending filing requests made to the commercial register
by the Sellers or the Target Companies.



 
35
 




--------------------------------------------------------------------------------





(c)
No resolutions that change the terms of the Target Companies' Articles of
Association as attached hereto in Annex 10.2.1(b) have been passed by the
Sellers. On the Closing Date, there are no other agreements (e.g. shareholder
agreements) that could confer rights over the Sold Shares to third parties or
obligations in relation to the Sold Shares onto the Buyers.

(d)
The Target Companies are not engaged in any other commercial or operative
business other than as permitted under their respective articles of association.

(e)
The Sold Shares have been validly issued to the respective Sellers in compliance
with the laws of the Federal Republic of Germany. They have been fully paid up
and have not been repaid irrespective of whether openly or by way of hidden
distribution; for the Pre-Acquisition Periods this shall only apply to the
Sellers' Knowledge. To the Sellers' Knowledge, there are no outstanding
contributions and no obligations for a subsequent contribution (keine
Nachschusspflicht).

(f)
The shareholder lists showing the participations of the Sellers in the Target
Companies are accurate. The Sellers are the sole and unrestricted legal and
beneficial owners of the Sold Shares. The Sold Shares are on the Closing Date
free from any rights of third parties (Rechte Dritter), in particular pledges,
liens, usufructu rights, except for such rights granted with the consent of the
Buyers or to be released pursuant to this Agreement; and there are, on the
Closing Date, neither pre-emptive, acquisition or option rights nor other rights
of third parties to acquire the Sold Shares or to have them encumbered; with
respect to pre-emptive, acquisition or option rights and other rights of third
parties to acquire the Sold Shares or to have them encumbered which might have
been created during Pre-Acquisition Periods this shall only apply to the
Sellers' Knowledge.

(g)
The Target Companies are not insolvent. No insolvency proceedings concerning the
Target Companies have been applied for by the Target Companies. To the Sellers'
Knowledge, as at the Signing Date, no order has been made and no petition
presented for the winding-up or liquidation of the Target Companies and no third
party applications for insolvency proceedings have been filed in relation to the
Target Companies' assets.

(h)
On the Signing Date and the Closing Date, the Target Companies do not hold,
directly or indirectly, legally or beneficially, any shares, participation or
interest in any other entity and have no other branch or businesses.

(i)
As of the Closing Date, neither of the Target Companies is a party to any
enterprise agreement (Unternehmensvertrag) within the meaning of Secs. 291 et
seq. German Stock Corporation Act (Aktiengesetz) or to similar agreements
subordinating its management to a third party or providing



 
36
 




--------------------------------------------------------------------------------





for the transfer of profits, and there are no profit participation rights
granted to any third party by the Target Companies.
(j)
On the Signing Date and the Closing Date, the Target Companies are not obliged
to acquire or dispose of (aa) any interest in any other entity or (bb) any real
property including the Real Property or any other assets.

(k)
On the Closing Date, there are no outstanding claims of the Sellers and their
Affiliates (other than the Target Companies) against the Target Companies which
will not be included in the Closing Date Accounts; for the avoidance of doubt,
the Sellers herewith waive, and shall procure that any Affiliate waives with
effect as of the Closing Date, any such claims which will not be included in the
Closing Date Accounts.

(l)
On the Closing Date, the Target Companies (i) have not issued any bonds,
guarantees, joint liability declarations, suretyships or other collateral, and
(ii) do not have any liabilities from derivatives in both cases (i) and (ii)
other than disclosed in the Data Room or this Agreement; for bonds, guarantees,
joint liability declarations, suretyships or other collateral that might have
been issued or liabilities that might have been caused in Pre-Acquisition
Periods this sub-clause 10.2.1(l) shall only apply to the Sellers' Knowledge.

10.2.2
Shareholder Loans (partially to be converted into PECs)

(a)
There are no outstanding loan obligations of the PropCo to the Sellers, Symbol V
or any affiliate of the Sellers and/or Symbol V.

(b)
OpCo Seller is the sole holder of the Symbol V Shareholder Loans. The Symbol V
Shareholder Loans are outstanding as of the Signing Date in the amounts set
forth in sub-clause 1.5.1, and on the Closing Date will be free of any pledge,
lien or other encumbrances. The documentation regarding the Symbol V Shareholder
Loans as attached in Annex 1.5.1 contains as of the Signing Date the entire
agreements between OpCo Seller and Symbol V with respect to the Symbol V
Shareholder Loans.

10.2.3
Real Property

(a)
The Real Property is owned (Eigentum), or held on the basis of a ground lease
(Erbbaurecht), by the PropCo as the sole owner (Alleineigentümer) as set out in
Annex 1.3.1.

(b)
The statements in the land register with respect to ownership (Sec. I of the
land register) are complete and accurate and there are no encumbrances regarding
the Real Property other than those registered in Sec. II and III of the land
register. The Sellers and the Target Companies have not made and, to the
Sellers' Knowledge, also no third party has made any pending registration
requests (Eintragungsanträge) or consent declarations (Bewilligungen) with
respect to the Real Property. The PropCo has also not granted a not yet
submitted encumbrance of the Real



 
37
 




--------------------------------------------------------------------------------





Property or is obliged to grant such encumbrance; for the Pre-Acquisition
Periods this shall only apply to the Sellers' Knowledge.
(c)
No disposal (Verfügung) of the Real Property has been made by the PropCo. PropCo
has not granted any contractual claims to third parties for the acquisition of
title or for encumbering the Real Property (or parts thereof) which are
unfulfilled; for any claims which might have been granted during the
Pre-Acquisition Periods this shall only apply to the Sellers' Knowledge.

(d)
Except as set out in Annex 10.2.3(d), no entries in the building encumbrances
register (Baulastenverzeichnis) have been consented to and/or applied for by
PropCo, and to the Sellers' Knowledge, PropCo is not obliged to consent to or
make such disposals or consent to or apply for such entries.

(e)
To the Seller’s Knowledge, there are no outstanding contractual payment
obligations (vertraglich begründete Zahlungsverpflichtungen) of the PropCo in
connection with the use or the obligation to maintain and repair parcels
immediately adjacent to the Real Property which are owned by third parties.

(f)
To the Sellers' Knowledge, PropCo is not a party to any written agreements with
any adjoining land owners (nachbarrechtliche Vereinbarungen) or the City of
Frankfurt (städtebauliche Vereinbarungen) pertaining to the Real Property
(except as disclosed in the Data Room). To the Sellers' Knowledge, no old
easements (altrechtliche Beschränkungen und Belastungen) exist that are not
registered in the land register.

(g)
As of the Signing Date, all material public law permits required to be obtained
by the Target Companies as owners (excluding permits to be obtained by other
parties, such as tenants or by DEKA in context of the FLS Remediation Works) for
the construction and use of the Real Property and the buildings and
installations have been granted and have not been revoked or withdrawn
(widerrufen or zurückgenommen) in writing, other than disclosed in the Data
Room; for the Pre-Acquisition Periods this shall only apply to the Sellers'
Knowledge.

(h)
As of the Signing Date, the Target Companies have not received any public orders
issued in writing with respect to the Real Property or the fixtures requiring
constructional changes, changes of use of the Real Property or repair works or
confirmations from authorities that have not been fulfilled as of the Signing
Date (other than the fire life safety deficiencies and other matters that are
subject to the on-going works at the Real Property as disclosed in the Data
Room); for the Pre-Acquisition Periods this shall only apply to the Sellers'
Knowledge.

(i)
Except as set out in Annex 10.2.3(i), to the Sellers' Knowledge, no public
subsidies have been granted to a Target Company with respect to the Real



 
38
 




--------------------------------------------------------------------------------





Property, and no restrictions are applicable based on any such public subsidies
with respect to the Real Property.
10.2.4
Lease Agreements

(a)
Annex 10.2.4(a) contains a complete and correct list of all lease agreements and
amendments to such lease agreements existing with respect to the Real Property
(each of them a "Lease", together the "Lease Agreements").

(b)
The statements contained in the Rent Roll attached as Annex 10.2.4(b) are true
and correct in all material aspects.

(c)
To the Sellers’ Knowledge, apart from the Lease Agreements (including
amendments) listed in Annex 10.2.4(a), no oral or written side agreements to a
Lease exist.

(d)
Annex 10.2.4(d) contains a list of all rent securities provided by the tenants
under the Lease Agreements that are in the possession of PropCo. Originals of
all rental security listed in Annex 10.2.4(d) are available in the original
(unless otherwise stated in Annex 10.2.4(d)). No rental security has been used
up (unless otherwise stated in Annex 10.2.4(d)).

(e)
To the Sellers' Knowledge, no anticipatory disposals of rent and/or service
charges (except for service charge prepayments) have been made which would have
an effect on PropCo beyond the Closing Date, except for such disposals in
connection with the Helaba Loan Agreement.

(f)
Except as disclosed in Annex 10.2.4(f), no tenant under a Lease Agreement has as
of the Signing Date given written notice of termination of a Lease to PropCo or
threatened in writing to do so. To the Sellers' Knowledge, in the past six
months prior to the Signing Date, no tenant has indicated to PropCo in writing
that a Lease Agreement could be ineffective (unwirksam) or breach statutory form
requirements.

(g)
As at the Signing Date, no objections have been raised by the tenants in writing
against the service charge reconciliations for the periods from 1 January 2016
which are unresolved on the Signing Date. There are no arrears with respect to
rent or ancillary costs (including on advance payments), except as set out in
Annex 10.2.4(g).

(h)
To the Sellers' Knowledge, the PropCo has materially complied with all main
performance obligations (Hauptleistungspflichten) under the Lease Agreements and
has not been notified in writing by a tenant of (alleged) non-compliance with
such obligations – other than those which lead to the arrears set out in Annex
10.2.4(g).



 
39
 




--------------------------------------------------------------------------------





(i)
Other than set out in Annex 10.2.4(i), in the last six months prior to the
Signing Date the tenants under the Lease Agreements have (i) not notified PropCo
in writing of any damage claims or claims for recovery of any expenses, rent
reduction rights, set-off rights or retention rights or other objections
regarding rents or service charges, and (ii) not made any rental or service
charge payments with the reservation of repayment claims in writing to PropCo,
and (iii) have not threatened such claims or objections in writing vis-à-vis
PropCo.

10.2.5
Annual Accounts

To the Sellers' Knowledge, the annual accounts of the Target Companies for the
calendar years 2016 and for PropCo for the calendar year 2017, consisting of the
balance sheet, profit and loss account and exhibit (Anhang) have been prepared
in accordance with the previous accounting practice of the Target Companies and
otherwise in accordance with the respective applicable legal provisions and,
generally accepted accounting principles in Germany, and they properly reflect
in all material respects the financial situation of the Target Companies as of
31 December 2016 and of PropCo as of the end of the calendar year 2017,
respectively.
10.2.6
Insurance

(a)
All insurance contracts of the Target Companies are listed in Annex 10.2.6(a).
On the Signing Date no insurance premiums are unpaid.

(b)
There have been no insurance claims in the last year prior to the Signing Date,
except as listed in Annex 10.2.6(b).

10.2.7
Employment Matters

Target Companies do not have any employees.
10.2.8
Litigation

Except as set out in Annex 10.2.8, the Target Companies are as of the Signing
Date not party to any pending (rechtshängig) lawsuit or proceeding before a
court of justice or an arbitration panel, and they are not subject to pending
objection proceedings (Widerspruchsverfahren) with public or fiscal authorities.
10.2.9
Agreements

(a)
No contractual relationships between any of the Target Companies on the one hand
and the Sellers or their affiliated companies on the other hand exist which may
not be terminated by the Closing Date, save for the asset management agreement
to be concluded pursuant to sub-clause 7.3.1(j).

(b)
Annex 10.2.9(b) contains a list of all contracts between third parties and one
of the Target Companies (excluding utilities contracts and utility related
services contracts and Lease Agreements) that (i) oblige the



 
40
 




--------------------------------------------------------------------------------





respective Target Company to pay a fee or other remuneration of more than
EUR50,000 p. a. and (ii) have no right to terminate or a termination right after
the date being twelve (12) months from the Closing Date.
(c)
Annex 10.2.9(c) contains a complete list of the Target Companies' bank accounts.

10.2.10
Notifications regarding contamination

To the Seller’s Knowledge, the PropCo has in the last three years before the
Signing Date not been notified by public authorities in writing of any
Environmental Pollution with respect to the Real Property or been ordered to
investigate or abate such Environmental Pollution; whereas "Environmental
Pollution" shall mean any pollution of the soil, soil air, leachate, ground
water or any surface water, waste or harmful substances on or in buildings or
other structures (e.g. asbestos), any unused underground structures or technical
facilities or any parts thereof, warfare agents or warfare materials.
Environmental Damage shall include, without limitation, any contamination of the
soil, any residual pollution as defined in section 2 Federal Soil Protection Act
(Bundesbodenschutzgesetz) or section 2 Federal Environmental Damage Act
(Umweltschadensgesetz), and any substances or combinations of substances, as
defined in section 3a Federal Chemicals Act (Chemikaliengesetz), that may exist
in or on the building and that may be hazardous or potentially harmful to the
environment, in each case as specified in more detail in any ministerial or
administrative regulations or technical standards.
10.2.11
Assets and Contractual Relationships of OpCo

The OpCo is the sole owner of the fixtures specified in Annex 10.2.11. At the
Effective Time, the fixtures are not subject to any rights of third parties, and
to the Sellers' Knowledge, OpCo has not granted any contractual claims to third
parties for the acquisition of title in these objects which would not be
fulfilled by the Closing Date.
10.2.12
Intellectual Property Rights

PropCo is registered in the register of the Deutsches Marken- und Patentamt as
holder of the trademark "Trianon". PropCo is further registered as holder of the
domains of their current websites www.trianon-frankfurt.de and
www.trianon-frankfurt.com. To the Sellers' Knowledge, the PropCo has not
received a challenge in writing from a third party in respect of the trademark
or the domain.
10.3
No other Remedies of the Buyers

10.3.1
The Sellers' Guarantees set out in Clause 10 are exhaustive. The Parties do not
agree on any other (express or implied) guarantees, representations or
warranties, and, subject to sub-clause 11.8, the Buyers have not relied and
shall not have any claims against the Sellers based on any representation or
warranty except as expressly set forth in this Agreement. Except as expressly
set forth in this Agreement, the Buyers acquire the Sold Shares, the Target
Companies, the



 
41
 




--------------------------------------------------------------------------------





business of the Target Companies and the Real Property in the condition they are
in on the date hereof and on the Closing Date, based upon their own inspection,
examination and determination in this respect and without reliance upon any
(expressly or implicitly) agreed features, guarantees, representations or
warranties of any nature whatsoever. Otherwise, rights and claims of Buyer 1 and
Buyer 2, in particular further-reaching claims due to defects or equalisation
claims, claims under pre-contractual fault (vorvertragliche Pflichtverletzung),
breach of contract (Pflichtverletzung aus dem Schuldverhältnis), rights of
rescission (Anfechtung) and termination (Rücktritt), are excluded to the extent
permitted by law. The exclusion of liability pursuant to this sub-clause 10.3.1
also applies to the extent the Sellers' Guarantees given exclusively as per the
Signing Date become incorrect after the Signing Date. In this context, Buyer 1
and Buyer 2 confirm that they have had access to detailed information from and
about the Target Companies and have carried out on the basis of the documents
provided by the Sellers an in-depth review of the Sold Shares, the Target
Companies, the business of the Target Companies and the Real Property, including
on commercial, financial, technical, environmental, legal and other aspects that
a sophisticated buyer typically performs, prior to the signing of this
Agreement.
10.3.2
Without limiting the generality of the foregoing, Buyer 1 and Buyer 2
acknowledge and agree that the Sellers make no guarantee, representation or
warranty and shall have no liability and waive all rights whatsoever with
respect to

(a)
any projections, reports, estimates, budgets or forecasts by the Sellers or any
third party delivered to or made available to Buyer 1 and Buyer 2, its
representatives or advisers of future revenues, the likelihood of any lease
renewals, future results of operations (or any component thereof), future cash
flows or future financial condition (or any component thereof) or the future
business and operations of the Target Companies; and

(b)
the environmental, technical status or physical condition of the Real Property
as such; and

(c)
the accuracy and completeness of the information, reports, documents and records
received by the Buyers from the Sellers or their agents or advisers or third
parties prior to the conclusion of this Agreement (including the information
made available in the Q&A process and the electronic data room operated by
Imprima (Deutschland) GmbH (together "Data Room")); and

(d)
any tax matter whatsoever including in relation to the Target Companies, the
Sellers or the Real Property, except as otherwise provided for in this
Agreement.

10.4
Sellers' Knowledge

In this Agreement, references to the "Sellers' Knowledge" or similar phrases
shall mean solely the actual knowledge (positive Kenntnis) of the individuals
listed in Annex 10.4


 
42
 




--------------------------------------------------------------------------------





as of the Signing Date ("Knowledge Persons") and neither the Sellers nor the
Knowledge Persons shall be required to make any enquiry of any other person nor
shall the Sellers be deemed to have knowledge of any matter not within the
actual knowledge of the Knowledge Persons. For the avoidance of doubt, to the
extent Annex 10.4 includes persons that are not employed by the Sellers, their
knowledge shall only be attributed to the Sellers where a Sellers' Guarantee
pursuant to sub-clause 10.2 explicitly refers to the "Sellers' Knowledge", but
not for any other purpose.

11.
REMEDIES FOR BREACH OF SELLERS' GUARANTEES

11.1
General

In the event of a breach of a warranty or a Tax Warranty or in case a Tax
Indemnity is triggered pursuant to Clauses 10 and 12, the Sellers shall, at the
Sellers’ sole discretion, either (i) within a period of one month put the
Purchaser into the same position it would have been in if the breach (or in case
of a Tax Indemnity, the trigger event) had not occurred (Naturalrestitution); or
(ii) compensate the Buyers for the damages within the meaning of Section 249 et
seq. BGB incurred by the Buyers or by a Target Company in accordance with the
provisions contained in this Agreement.
The Buyers shall be entitled to bring a claim under or in connection with
Clauses 10, 11, and 12 (including for breach) ("Relevant Claim") and Clause 13
only if and to the extent the subject matter underlying the Relevant Claim has
not been taken into account in the Closing Date Accounts within the framework of
the adjustment of the Estimated Purchase Prices according to Clause 8.
11.2
W&I Insurance

11.2.1
The Buyers have signed or intend to sign a warranty and indemnity liability
policy of insurance with extended coverage for the warranties regarding title of
the Sellers in the Sold Shares and of the PropCo in the Real Property dated on
or about the date of this Agreement in favour of the Buyers ("W&I Insurance
Policy").

11.2.2
By letter attached for reference purposes at Annex 11.2.2 hereto, the insurance
company Ambridge has confirmed that in case the insurance company is held liable
under the W&I Insurance Policy it waives any and all recourse claims and rights
of subrogation against the Sellers (also in connection with the Bring Down
Declaration (as defined below)), except in cases of fraud (Betrug), malicious
deceit (arglistige Täuschung) or intentional misconduct (Vorsatz) of a Seller.

11.2.3
The Sellers shall provide to the Buyers for forwarding to the W&I insurer on the
Business Day prior to the Closing Date, 11.00 a.m. CET, a declaration signed by
one of the Knowledge Persons on behalf of all Knowledge Persons in the form of
the template set out in Annex 11.2.3 pursuant to which on or before the Business
Day prior to issuance of such declaration, the Knowledge Persons have or have
not become aware that any of the Sellers' Guarantees, to the extent they refer
to the Closing Date, turned out to be inaccurate in any material respect after
the Signing Date ("Bring Down Declaration"). For the avoidance of doubt, the
Bring Down Declaration shall not affect the rights and obligations of the
Sellers



 
43
 




--------------------------------------------------------------------------------





in any way whatsoever hereunder and it shall, in particular, not create any
additional liability or extend any existing liability of the Sellers nor shall
it create any liability of the Knowledge Person in question. The liability of
the Sellers to the Buyers or any subrogee shall be governed exclusively by the
provisions of this Agreement.
11.3
Limitation of Sellers' Liability

11.3.1
Subject to sub-clauses 11.8 and 12.8.1, the Sellers' total liability in respect
of any and all Relevant Claims (including all costs, fees and expenses incurred
by the Buyers in seeking to enforce their rights) shall not exceed an aggregate
amount of EUR1.00 (one euro) ("Liability Cap"), and the Buyers agree and accept
that their only recourse (if any) in respect of any and all such Relevant Claim
shall be under the W&I Insurance Policy.

11.3.2
The Buyers acknowledge and agree that the Liability Cap referred to in
sub-clause 11.3.1 shall apply notwithstanding any subsequent non-payment under
the W&I Insurance policy including without limitation due to the insolvency of
the underwriters of that policy, the policy exclusions or exceptions, or the
invalidity of the policy due to the breach or default of any person or for any
other reason (save in respect of fraud (Betrug), malicious deceit (arglistige
Täuschung) or intentional misconduct (Vorsatz) of a Seller).

11.3.3
In order to enable the Sellers to assess the merits of a claim, the Buyers shall
notify the Sellers of the Relevant Claim stating in reasonable detail the nature
of the Relevant Claim and the amount claimed (detailing to the extent possible
the Buyers' calculation of the loss thereby alleged to have been suffered).

11.3.4
In respect of a Relevant Claim, the Buyers shall not be entitled to claim
against the Sellers any punitive damage, loss of profit (entgangener Gewinn)
other than rental income, unforeseeable consequential damages or internal
administrative costs (overhead), frustrated expenses (vergebliche Aufwendungen),
loss of opportunity (entgangene Geschäftschancen), loss of reputation and loss
of future earnings (other than rental income) and provided that the calculation
of damages shall not be based on multipliers applied for a calculation of the
Purchase Price or any other arguments that the Purchase Price was calculated on
incorrect assumptions.

11.3.5
The Buyers undertake to take, so far as within their control, reasonable steps
to avoid or mitigate any damages or losses which in the absence of mitigation
are reasonably likely to give rise to a liability in respect of any Relevant
Claim. Further obligations of the Buyers under section 254 BGB shall remain
unaffected.

11.3.6
The Sellers shall not be liable to the extent the Buyers (or one of them) have
caused or contributed to causing by an act or an omission of the Buyers (or any
of them) – in a culpable and imputable manner (schuldhaft zu vertreten) – the
relevant damage or losses or have failed to avoid or mitigate – in a culpable
and imputable manner (schuldhaft zu vertreten) – such losses and such failure
has affected the ability of the Sellers to avoid or mitigate damages, losses or
claims.



 
44
 




--------------------------------------------------------------------------------





11.3.7
The Buyers are not entitled to recover more than once in respect of the same
loss arising from any one matter giving rise to a Relevant Claim. In particular,
the Sellers shall not be liable for, and the Buyers shall not be entitled to
claim for, any damages of the Buyers under or in connection with this Agreement
if and to the extent that the matter to which the claim relates is included as
liability, provision, or asset correction (aktivistische Wertberichtigung) in
the Closing Date Accounts and has thus been reflected in the Purchase Prices.

11.4
Exclusion of Claims due to Buyers' Knowledge

11.4.1
The Buyers shall not be entitled to bring any Relevant Claim that is a result of
facts or circumstances of which (i) the Buyers (or either of them) had Buyers’
Knowledge on the Signing Date after having made due and diligent enquiries of
its advisers or which (ii):

(a)
Have been Fairly Disclosed in the Data Room prior to 5 November 2018
("Cut-Off-Date"), the Q&A process, this Agreement or an Annex to it. "Fairly
Disclosed" shall mean any disclosure in the Data Room enabling a sophisticated
purchaser and its sophisticated advisors with experience in the acquisition of
commercial real estate investments to find such information with reasonable
efforts to reasonably understand the nature and scope of the relevant matter; or

(b)
Was or would have been identifiable (erkennbar) during site visits that the
Buyers were allowed to undertake with their service providers, professional
advisers or investors; or

(c)
Have been disclosed during telephone discussions with the Buyers' advisors prior
to the Signing Date; or

it being confirmed by the Buyers that they had been given the opportunity to
undertake a thorough due diligence with regard to the Target Companies and its
business, assets (including the Real Property) and liabilities.
11.4.2
The information provided to the Buyers in the Data Room and the Q&A process up
to the Cut-Off-Date have been saved on a DVD, a copy of which was handed over to
each of the Sellers, the Buyers and the Notary together with a letter of the
Data Room Provider confirming that the DVD contains an identical copy of the
information provided in the Data Room as of the Cut-Off-Date. The Notary will
take his copy of the DVD into custody until 31 December 2020. Thereafter, the
Notary shall destroy the DVD. The Notary shall only release the DVD upon the
unanimous request of all Parties, but each Party may at its own cost request at
any time before, copies of such DVD.

11.4.3
In this Agreement, references to the "Buyers’ Knowledge" or similar phrases
shall mean solely the actual knowledge (positive Kenntnis) and/or the negligent
non-knowledge (fahrlässige Unkenntnis) of the individuals listed in Annex 11.4.3
as of the Signing Date.



 
45
 




--------------------------------------------------------------------------------





11.5
Limitation Periods

Subject to sub-clauses 11.8 and 12.8.2, all Relevant Claims of the Buyers shall
automatically become time-barred (verjähren) on the expiration of two (2) years
from the Closing Date for Fundamental Warranties and the expiration of one (1)
year from the Closing Date for all other Relevant Claims. "Fundamental
Warranties" shall mean the warranties set out in sub-clauses 10.2.1(a) to
10.2.1(f) and sub-clauses 10.2.3(a), 10.2.3(b) and 10.2.3(c).
11.6
Exclusion of Further Remedies

To the extent permitted by law, any further claims and remedies of the Buyers in
connection with a Relevant Claim (including all termination and withdrawal
rights) other than explicitly provided for in this Agreement are hereby
expressly waived and excluded.
11.7
Exclusion or reduction of Buyers' Claims

Any payments actually made by the Sellers in order to discharge a liability,
which is or becomes excluded or reduced under this Agreement, shall be refunded
by the Buyers to the Sellers without undue delay (ohne schuldhaftes Zögern), but
in any event within ten (10) Business Days after the Buyers or any entity
affiliated with the Buyers pursuant to sections 15 et seq. AktG becoming aware
of the exclusion or reduction of the Relevant Claim. The Buyers undertake to
inform the Sellers, without undue delay (ohne schuldhaftes Zögern), about any
event which may trigger an exclusion of liability, or a refunding obligation,
under this Agreement.
11.8
Limitation of exclusion of liability

11.8.1
If and to the extent that an exclusion of liability is agreed under this
Agreement (including in particular the provisions set out in sub-clauses 11.3,
11.4, 11.5 and 11.8.2 sentence 2), the exclusion of liability shall not apply to
damage resulting from an injury to life, limb or health the Sellers or any of
its legal representatives or a person employed in performing an obligation
(Erfüllungsgehilfe) is responsible for, nor shall such exclusion of liability
apply to any obligation to provide compensation for damage caused through a
wilful or grossly negligent breach of duty by the Sellers or any of their legal
representatives or persons employed in performing an obligation.

11.8.2
If and to the extent that an exclusion of liability is agreed under this
Agreement (including in particular the provisions set out in sub-clauses 11.3,
11.4, 11.5 and 11.8.2 sentence 2), such exclusion of liability shall not apply
to any liability for damage resulting from a breach of a material contractual
duty. However, the Sellers may only be held liable for damage which is typical
and foreseeable at the time this Agreement is concluded. Material contractual
duties are duties on the performance of which the Buyers may rely as essential.

11.9
Security for certain claims

In order to secure Buyers' claims against the Sellers


 
46
 




--------------------------------------------------------------------------------





11.9.1
for uninsurable Tax Warranties and Tax Indemnities in accordance with
sub-clause 12.8.3; and

11.9.2
for breaching the obligations under sub-clauses 15.1.5(b) and 15.1.5(c),

the OpCo Seller and the Buyers undertake to agree on the terms of a pledge in
relation to the Symbol V Seller PECs (which for this purpose shall always be
valued at face value of EUR 5,000,000) to be executed as a closing action to the
Buyer 1 and the Buyer 2 as joint and several creditors. The details of the
pledge agreement, which shall be subject to Luxembourg law, shall be negotiated
by the Parties in good faith (taking into account the requirements of the W&I
insurance, if applicable) without undue delay after the Signing Date.

12.
TAX

12.1
Definitions

For the purposes of this Agreement
"Pre-Closing Date Period" means any time period until and including the
Effective Time.
"Pre-Closing Date Tax" means any Tax imposed on any Target Group Company for, or
with respect to any taxable event having occurred in the Pre-Closing Date
Period. For purposes of calculating Pre-Closing Date Taxes attributable to a
time period (e.g. a fiscal year (Wirtschaftsjahr) or a calendar year) starting
before and ending after the Closing Date any such time period will be deemed to
have ended on and including the Effective Time.
"Pre-Closing Date Tax Refund" means any Tax Refund attributable to the
Pre-Closing Date Period. For purposes of calculating Pre-Closing Date Tax
Refunds attributable to a time period (e.g. a fiscal year (Wirtschaftsjahr) or a
calendar year) starting before and ending after the Closing Date any such time
period will be deemed to have ended on and including the Effective Time.
"Relevant Tax Proceeding" means any Tax Proceeding (i) relating fully or partly
to Pre-Closing Date Taxes or Pre-Closing Date Periods or (ii) which could give
rise to rights or obligations of any party to this Agreement under this
Clause 12.
"Tax" means (i) any tax and ancillary charges (Steuer und steuerliche
Nebenleistungen; for the avoidance of doubt including but not limited to
interest and penalties) within the meaning of section 3 of the German Tax Code
(AO) or any equivalent tax under the laws of any other jurisdiction, including,
but not limited to (ii) any taxes to be withheld or paid for the account of a
third party (Steuerabzugsbeträge), such as (in particular but not limited to)
capital withholding or wage taxes (Kapitalertrag- und Lohnsteuer) and any taxes
imposed as a contractual or secondary liability (Steuerhaftungsbeträge), (iii)
Real Property transfer taxes (Grunderwerbsteuer) and (iv) social security
contributions (Sozialversicherungsbeiträge), but excluding in any case, for the
avoidance of doubt, deferred taxes.
"Tax Asset" means any Tax Refund and Tax Credit.


 
47
 




--------------------------------------------------------------------------------





"Tax Authority" means any competent German or non-German authority responsible
for the collection, audit or assessment of Taxes or for the assessment of the
Tax base or elements thereof.
"Tax Credit" means an amount of money which could be subtracted from the amount
of Tax owed to a Tax Authority.
"Tax Proceeding" means any administrative and judicial proceeding or action
relating to Taxes including preparatory measures e.g. preparation of Tax
Returns, Tax assessments, Tax audits, objections, appeals, meeting and
correspondence with any Tax Authority and courts.
"Tax Refund" means any actually received repayment of any Tax (including – but
not limited to – by way of set-off or deduction) and any other claim for a Tax
payment from the Tax Authority.
"Tax Return" means any return, declaration or similar document relating to any
Tax and to be submitted to any Tax Authority, including any schedule or
attachment thereto as well as any supporting documentation and calculation which
needs to be maintained by the relevant Tax payer.
12.2
Tax Warranties

12.2.1
The Sellers hereby represent and warrant to the Buyers, subject to the
limitations provided for in this Clause 12, by way of an independent promise of
guarantee (selbständiges Garantieversprechen) within the meaning of section 311
para. 1 BGB that the statements made in sub-clause 12.2 (each a "Sellers' Tax
Guarantee") are true and correct on the Closing Date or such other date
explicitly so provided in sub-clause 12.2, respectively:

(a)
The Target Companies have made all Tax Return filings that they are obliged to
make until the Closing Date (considering all deadline extension granted, if any)
with the Tax Authorities; and

(b)
All Taxes payable by any Target Company relating to the Pre-Closing Date Period
have been paid by the respective Target Company or have been fully accrued for
in the Closing Account.

12.2.2
If, and to the extent that a statement under any of the Sellers' Tax Guaranty is
untrue, the Buyers shall have the right to attempt to put Buyers or the Target
Companies (at the discretion of the Buyers) in such position as the Buyers or
Target Companies would have been in, had the Sellers' Tax Guaranty given by the
Sellers' been correct. Upon the Buyers election the Sellers shall pay to the
Buyers the amount which is necessary to indemnify the Buyers from any Taxes and
cost triggered by the breach of the relevant Sellers' Tax Guarantee.

12.3
Tax Indemnification

12.3.1
The Sellers shall pay to the Buyers or, at the Buyers' discretion, to the
respective Target Company, an amount equal to any Pre-Closing Date Tax payable
by any



 
48
 




--------------------------------------------------------------------------------





of the Target Companies after the Effective Time. The Buyers shall not be
entitled to an indemnification against a Pre-Closing Date Tax if and to the
extent that Pre-Closing Date Taxes
(a)
have been paid on or before the Effective Time;

(b)
reduced the Purchase Price;

(c)
are caused by a measure initiated or executed by the Buyers or – after the
Closing Date – by any of the Target Companies unless such measures are
mandatorily required by applicable law or a compulsory consequence of an action
of the Target Companies made on or prior to Closing;

(d)
have been or could be recovered by the Target Companies from a party other than
a Target Company; or

(e)
correspond to or can be offset against (i) a Tax Asset or (ii) other Tax related
benefit in each case which can also arise at a different type of Tax and which
is based on a circumstance having triggered the Pre-Closing Date Tax, including
but not limited to reciprocal effects (Wechselwirkungen) resulting e.g. from the
extension of depreciation periods or higher depreciation allowances
(Phasenverschiebung) or from transfer of items relevant for Taxes (e.g.
turnover, income, expenses, VAT payable corresponding with a VAT refund etc.)
into another calendar year or transfer of Tax items from one entity to another
entity any such reciprocal effects after the Effective Time shall also be taken
into account; the respective tax benefit shall be calculated independently from
the actual tax savings on a pro forma basis taking into account the future
reductions in Tax (based on the applicable Tax rates as known at the time of
calculation) for a period in which the tax benefit materializes, at maximum 6
years following Closing Date and discounted with an interest rate of 5.5% p.a.

12.3.2
Any payment to be made by the Sellers pursuant to sub-clause 12.3.1
("Indemnifiable Tax") is due ten (10) Business Days after the Sellers have been
notified in writing by the Buyers about the payment obligation and the
corresponding payment date and have received a copy of the underlying Tax
assessment or payment order and the bank account details of the competent Tax
Authority, but in any case no later than two (2) Business Days before the date
at which the Tax to be indemnified is due and payable to the Tax Authority.

On written request of the Sellers the Buyers shall procure that the respective
Target Company makes its reasonable efforts to achieve a deferred payment date,
in particular but not limited to the application for a suspension of enforcement
of tax payment obligation (Aussetzung der Vollziehung) or equivalent application
in foreign jurisdictions provided that the Sellers undertake to reimburse any
costs and all interest related thereto occurred by the respective Target Company
relating to such deferred payment.


 
49
 




--------------------------------------------------------------------------------





12.4
Understated Tax refund claims, over-accruals and over-indemnification

12.4.1
The Buyers shall – unless and not to the extent that the amount has already
excluded or reduced the indemnification pursuant to sub-clause 12.3.1 – pay to
the Sellers an amount equal to

(a)
any Pre-Closing Date Tax Refund actually received (including by way of deduction
or set-off) by any Target Company after the Effective Time unless and not to the
extent that the Pre-Closing Date Tax Refund has increased the Purchase Price in
accordance with sub-clauses 6.1 or 6.2; and

(b)
any accrual or liability in respect of a Pre-Closing Date Tax that has been
dissolved or must have been dissolved under the respective German GAAP (other
than for reasons of payment or discharging the related claim to such Tax) to the
extent that the accrual or liability has reduced the Purchase Price in
accordance with sub-clause 6.1 or 6.2 but has not reduced Sellers' payment
obligation pursuant to sub-clause 12.3.1 ("Over-Accrual"); and

(c)
the Indemnifiable Tax paid by the Sellers to the Buyers pursuant to
sub-clause 12.3.1 to the extent that the relevant Tax is subsequently assessed
at a lower amount ("Over-Indemnification");

including all interest related thereto.
12.4.2
The Buyers shall, and shall procure that the Target Companies shall, no later
than five (5) Business Days notify the Sellers in writing (for the avoidance of
doubt including by email) about any Pre-Closing Date Tax Refund, Over-Accrual
and Over-Indemnification. The Sellers are entitled to appoint certified
accounting firm at their own expense – to have the tax assessments regarding any
Pre-Closing Date Tax Refund, Over-Accrual and Over-Indemnification reviewed and
to report the results to the Sellers. If the Sellers have reason to believe that
there is a claim under this sub-clause 12.4 and if the review discloses a breach
of the obligation of the Buyers under this sub-clause 12.4.2 sentence 1 then the
Buyers shall bear the reasonable costs for the review and the report.

12.4.3
Any amount payable to the Sellers pursuant to this sub-clause 12.4 shall be due
and payable ten (10) Business Days after (i) the Pre-Closing Date Tax Refund has
been actually refunded (including – but not limited to – by way of set-off or
deduction) to the Buyers or one of the Target Companies, (ii) any Overprovision
has been or must have been dissolved according to German GAAP or (iii) any
amended Tax assessment giving rise to the Over-Indemnification has become final
and binding.

12.5
Tax Returns

12.5.1
In the period between the date hereof and the Closing Date, the Sellers will
procure that (i) Tax Returns of the Target Companies shall be prepared and filed
within the time limitation provided by law (considering all deadline extensions



 
50
 




--------------------------------------------------------------------------------





granted) and (ii) all Taxes payable under such Tax Returns are paid within the
time limitation provided by law.
12.5.2
After the Closing Date, the Buyers shall procure that the Target Companies
prepare and file when due all their Tax Returns in line with past practice
unless mandatory tax law or administrative guidance provides otherwise. Any Tax
Returns relating to any Relevant Tax Proceeding shall be subject to the review
and written consent of Sellers. The Buyers shall procure that no such Tax Return
is submitted to any Tax Authority without written approval of the Sellers which
shall not be unreasonably withheld. The Buyers shall ensure that any Tax Return
to be reviewed and approved by the Sellers will be sent to the Sellers not later
than thirty (30) Business Days prior to the due filing date of the relevant Tax
Return and that all Taxes payable under such Tax Returns shall be paid in a
timely manner.

12.6
Tax Proceedings after Closing

12.6.1
The Buyers shall notify the Sellers of any announcement and commencement of any
Relevant Tax Proceeding. The notification shall be made in writing (for the
avoidance of doubt e.g. by email) no later than five (5) Business Days after the
Buyers or any Target Company became aware of such event and shall include copies
of any assessment, notice or other document received from any Tax Authority
related to the respective Relevant Tax Proceeding.

12.6.2
The Buyers shall, and shall procure that the relevant Target Company shall, (i)
give the Sellers the opportunity to reasonably participate from the beginning on
in all Relevant Tax Proceedings from their commencement onwards, (ii) upon the
Sellers' request and at their own costs and risk, challenge and litigate any Tax
assessment or other decision of any Tax Authority or court if and to the extent
it is related to a Tax to be indemnified or a Tax Asset of the Seller and (iii)
comply with any lawful instructions given by the Sellers in relation to the
conduct of the Tax Proceedings referred in (i) and (ii) above. If the Sellers
elect by a written request to lead the Relevant Tax Proceedings through a
professional German counsel (international law or accounting firm) of their
choice and at their expense, then the Buyers shall, to the extent legally
possible, authorize, and shall cause the respective Target Companies to
authorize, (by power-of-attorney) such a designated representative of the
Sellers to represent the respective Target Companies in the Relevant Tax
Proceeding and to release such representative from any confidentiality
obligations in respect of the Relevant Tax Proceeding so that it can share any
information in respect of the Relevant Tax Proceeding with the Sellers. In any
case the Buyers shall procure that after the Closing Date, with respect to a Tax
audit unless the Sellers have elected not to lead the relevant Tax proceeding,
(i) no document or information related to Pre-Closing Date Taxes or Relevant Tax
Proceedings is submitted to any Tax Authority or court without the prior written
consent of the Sellers, which shall not be unreasonably withheld, and that (ii)
no Relevant Tax Proceeding is settled or becomes time-barred without the prior
written consent of the Sellers.

12.6.3
For the avoidance of doubt, the rights of the Sellers and any of its
representative pursuant to sub-clause 12.6.2 shall be limited to the taxation of
business



 
51
 




--------------------------------------------------------------------------------





transactions (Geschäftsvorfälle) occurred in a Pre-Closing Date Period for which
the Sellers can be liable pursuant to sub-clause 12.2. In any case the Sellers
shall procure that after the Closing Date (i) no document or information related
to solely to Taxes or Relevant Tax Proceedings after the Closing Date is
submitted to any Tax Authority or court without the prior written consent of the
Buyers, which shall not be unreasonably withheld, and that (ii) no Relevant Tax
Proceeding relating to the calendar year in which Closing occurs is settled or
becomes time-barred without the prior written consent of the Buyers.
12.6.4
Subject to the limitation under sub-clause 12.6.2, the Parties shall reasonably
cooperate with each other, and the Buyers shall cause the Target Companies and
their representatives to reasonably cooperate with the Sellers and the Sellers
shall reasonably cooperate with the Buyers and their representatives and the
Target Companies, each with respect to all Relevant Tax Proceedings. Upon
request of the Sellers, the Buyers shall in particular procure that the Sellers
obtain any document or information which is reasonably required for the Seller
to avoid or reduce any Tax which creates a liability under this Clause 12, to
protect a Tax Asset of one of the Sellers provided that the respective document
or information is reasonably accessible for one of the Target Companies or the
Buyers or can be procured by them with reasonable efforts on the costs of the
Sellers. Any reasonable out of pockets costs caused by such information
procurement on request of the Sellers will be borne by Sellers. The Buyers or
the respective Target Company shall store all records, documents and information
relating to Relevant Tax Proceedings until the expiration of any applicable
statute of limitations.

12.6.5
On request and at the expense of Seller 1 the Buyers shall procure that the
Target Companies provide any reasonable information and document to Seller 1
required for US tax or accounting purposes not later than thirty (30) Business
Days after such a request. The Buyer and/or the Target Companies are free to
consult advisors, at reasonable costs to be borne by the Sellers, bound by
professional obligations of confidentiality in the context of fulfilling any of
its obligations under this sub-clause 12.6.5.

12.7
Non-compliance of Buyers

If and to the extent the Buyers fail to comply with an obligations under this
Clause 12 or if and to the extent the Buyers or – after Closing – a Target
Company breach an obligation to mitigate damages in accordance with section 254
BGB, the Sellers shall not be liable under this Clause 12.
12.8
Limitations

12.8.1
For the avoidance of doubt, Clause 11 shall also be applicable to claims of the
Buyers, subject, however, to sub-clauses 12.8.2 and 12.8.3.

12.8.2
Any claim under this Clause 12 (including for the avoidance of doubt also any
claim pursuant to sub-clause 12.3.2) shall become time-barred (verjähren) the
earlier of (i) six (6) months after the relevant Tax assessment became binding
and non-amendable (taking into account any suspension provision (Anlauf- und



 
52
 




--------------------------------------------------------------------------------





Ablaufhemmungen)), (ii) six (6) months after the Sellers have been notified in
writing by the Buyers that they have a specific claim under this Clause 12 and
(iii) four (4) years after the Closing Date and (iv) the closing of a potential
on-sale of the shares in the PropCo or the Real Property.
12.8.3
The Parties understand that certain Tax Warranties and Tax Indemnities may not
be covered by the Buyers’ W&I Insurance. Against this background the Parties
agree the limitation pursuant to sub-clause 11.3.1 shall apply to all claims
under Clause 12 other than to those Taxes and periods which are listed in
Annex 12.8.3 ("Excluded Tax Claims"). The Sellers’ aggregate total liability in
respect of the Excluded Tax Claims shall be the lower of the amount of the
available Symbol V Seller PECs (i.e. the Symbol V Seller PECs, which for this
purpose shall be valued at face value of EUR5,000,000.00, minus any Symbol V
Seller PECs already enforced as security under this Agreement if applicable) and
an amount of EUR5,000,000.00.


13.
PERIOD BETWEEN SIGNING DATE AND CLOSING DATE

13.1
Merger control

13.1.1
The Buyers have informed the Sellers that the Buyers are subsidiaries of a newly
established fund which is not controlled by a third party and that currently
does not hold any other fund or subsidiary, and that as a consequence, no
turnover (which would be relevant for the merger control thresholds) can be
attributed to the Buyers for the time prior to Closing.

13.1.2
Based on this factual information, the Sellers share the Buyers' assessment that
there is no necessity to institute merger control proceedings for clearance of
the acquisition of all Sold Shares and the Sold Symbol V Shares by the Buyers
under section 35 et seq. Act Against Restraints on Competition (Gesetz gegen
Wettbewerbsbeschränkungen, "GWB") or any applicable European merger control
provisions.

13.1.3
The Sellers have relied on the factual information given by the Buyers (see
sub-clause 13.1.1) in this respect. The Buyers shall indemnify, defend and hold
harmless the Sellers and their affiliates and their respective officers,
directors, representatives and investors from and against any liabilities,
costs, penalties, fees and payments incurred in relation to sanctions imposed
because of a failure to comply with applicable merger clearance requirements
resulting from the inaccuracy of the above factual information. Section 254 BGB
shall apply mutatis mutandis.

13.2
Other undertakings

13.2.1
Between the Signing Date and the Closing Date, the Sellers shall procure, to the
extent permissible under applicable law, that the Target Companies conduct their
respective business operations and conduct and undertake the management of the
Real Property in the ordinary course consistent with past practice.



 
53
 




--------------------------------------------------------------------------------





13.2.2
In particular, the Sellers shall not during that time with effect beyond the
Closing Date (unless permitted pursuant to this Agreement):

(a)
Issue any share capital or similar interest to any third party or make any other
changes to the Target Companies' capital structure;

(b)
Amend the articles of association of the Target Companies or enter into a
domination/profit and loss transfer agreement;

(c)
Liquidate, unwind, or merge the Target Companies.

13.2.3
The Sellers shall procure that the Target Companies do not during that period
and with consequential effect beyond the Closing Date (unless allowed pursuant
to this Agreement):

(a)
Enter into any agreements with the Sellers and their Affiliates (other than
expressly provided for in this Agreement);

(b)
Acquire, dispose of, or encumber any fixed assets outside the ordinary course of
business or other than on arm's length conditions, in particular any sale,
disposal or encumbering of the Real Property or any agreement to do so;

(c)
Take out any loans or comparable instruments from third parties;

(d)
Extend any loan to any third party outside the ordinary course of business;

(e)
Conclude, terminate or amend any Lease Agreement or new lease;

(f)
Acquire (in any manner whatsoever) any shares or other securities in any
corporation, company or partnership;

(g)
Give any guarantee or other security to secure any liability of any third party;

(h)
Distribute profits, repay share capital, other payments or other benefits to the
Sellers or affiliated companies of the Sellers (except the Target Companies),
save in the case of the Symbol V Shareholder Loan and Upstream Loans or
otherwise provided for in this Agreement;

(i)
Enter into agreements with the Sellers or with affiliated companies of the
Sellers other than as contemplated by this Agreement; and

(j)
Enter into any agreement or commitment to do any of the above;

in each case unless reasonably required due to an emergency situation or carried
out with the prior written consent (email being sufficient) of the Buyers (not
to be unreasonably withheld or delayed) or in line with the other provisions of
this Agreement.


 
54
 




--------------------------------------------------------------------------------





13.2.4
Notwithstanding anything in this Agreement, the Sellers shall be entitled, but
not obliged (unless otherwise expressly set out herein) to take all emergency
action which in its reasonable opinion is required to be taken in case damage
occurs on the Real Property between the Signing Date and the Closing Date.

13.2.5
To the extent permitted under the relevant insurance contracts, the Sellers will
cause the Target Companies to terminate, with effect as at the Closing Date, the
insurance contracts entered into by them and listed in Annex 10.2.6(a). The
Buyers shall, prior to the Closing Date, provide suitable written evidence to
the Sellers that the Target Companies are properly insured as from the Closing
Date.

13.3
Deterioration

13.3.1
If any deterioration in the condition of the Real Property should occur between
the Signing Date and the Closing Date which either (i) falls within the limits
of normal wear and tear, or (ii) is only discovered later than three (3) weeks
after the Closing Date or (iii) does not trigger remediation costs in excess of
EUR1,000,000, the Sellers shall not be held liable for such deterioration and no
liabilities or any other deductions in relation to such deterioration (including
the corresponding insurance claims) shall be reflected in the Closing Date
Accounts and shall instead be ignored.

13.3.2
If any deterioration in the condition of the Real Property should occur between
the Signing Date and the Closing Date which is (i) beyond the limits of normal
wear and tear, and (ii) is discovered within three (3) weeks after the Closing
Date and (iii) triggers remediation costs in excess of EUR1,000,000, the Sellers
shall, subject to sub-clause 13.3.3 below, be obliged in their absolute
discretion to either

(a)
Remediate the deterioration in a way consistent with past practice by using
reputable firms without undue delay after the deterioration is discovered; or

(b)
Agree to compensate for the reasonably expected costs of remediation of such
deterioration by the inclusion of corresponding liabilities or other appropriate
deductions in relation to such deterioration in the Closing Date Accounts
(leading to a corresponding Purchase Price reduction).

13.3.3
If and to the extent any deterioration in the condition of the Real Property is
covered by insurance:

(a)
In the event of sub-clause 13.3.2(a), the Buyers shall ensure that the
respective insurance proceeds are paid to the Sellers up to the amount that they
incur for the remediation; or

(b)
In the event of sub-clause 13.3.2(b), no liabilities or other deductions in
relation to such deterioration shall be made in the Closing Date Accounts and
shall be ignored.



 
55
 




--------------------------------------------------------------------------------





13.3.4
If, according to reasonable expert assessment (nach vernünftiger
sachverständiger Einschätzung), the amount for which the Sellers are liable
pursuant to sub-clause 13.3.2 exceeds an amount of 7.5% of the Fixed Property
Value, either Party shall be entitled to terminate this Agreement by written
notice to the other Parties. The termination right can only be exercised within
twenty (20) Business Days following the damaging event. The Sellers shall be
entitled to prevent the termination if they notify the Buyers in writing within
twenty (20) Business Days of receipt of the termination notice from the Buyers
that they will remedy or compensate for the damage as set out in sub-clause
13.3.1. Sub-clauses 7.4.3 and 7.4.6 shall apply to this termination right.


14.
INDEMNIFICATIONS

14.1
Indemnification

To the extent that after the Closing Date a Target Company (including an
insolvency administrator appointed over the assets of the relevant Target
Company) raises a claim against one of the Sellers, their affiliates and/or
their respective officers, directors, representatives and/or investors which is
due to action taken prior to the Closing Date and has not been activated in the
Closing Date Accounts or otherwise been agreed for compensation by the Sellers
in this Agreement, the Buyers shall hold harmless and indemnify the Sellers and
their affiliates and their respective officers, directors, representatives and
investors from any such claim as well as any costs, damages, losses,
undertakings, liabilities, penalties, fees, payments (incurred, borne or made)
and expenses incurred in connection therewith. The Parties agree by way of an
agreement in favour of third parties (echter Vertrag zu Gunsten Dritter) in the
meaning of section 328 of the BGB that sentence 1 of this sub-clause 14.1 shall
apply mutatis mutandis in the event that a Target Company raises a claim against
any Affiliate of the Sellers or any director, manager or officer of any of the
Sellers or its Affiliates.
14.2
No Claims by Sellers

Unless activated or reflected in the Closing Date Accounts or otherwise agreed
or referred to in this Agreement, the Sellers hereby undertake to waive or
instruct their Affiliates or their managers, directors or officers to waive,
upon the Buyers’ respective written request, any and all claims they or their
Affiliates or their managers, directors or officers might have against the
Target Companies which relate to any circumstances prior to the Closing Date.
14.3
Access to Financial Information

The Buyers shall procure that after the Closing Date the Sellers and their
representatives are given access to, and are allowed to make copies of:
14.3.1
The books of accounts of the Target Companies for any fiscal years and parts of
fiscal years until the end of the month following the Closing Date;

14.3.2
Any other financial information of the Target Companies required to achieve the
deconsolidation on the Closing Date or the end of the month following the
Closing Date, as the case may be; and



 
56
 




--------------------------------------------------------------------------------





14.3.3
Any books and records of the Target Companies as the Sellers may reasonably
require for their own auditing, tax and other reasonable purposes in connection
with the tax or regulatory requirements of the Sellers.


15.
PASS-THROUGH ITEMS

15.1
FLS Remediation Works/Settlement Agreement

15.1.1
The former owner of the PropCo, DekaBank Deutsche Girozentrale ("DEKA"),
undertook to remedy certain fire, life and safety shortfalls as set out in more
detail in Annex 15.1.1a ("FLS Remediation Works"). Prior to the purchase by the
PropCo Sellers, in order to carry out and supervise the FLS Remediation Works,
PropCo and DEKA entered into an implementation agreement whereby Deka Immobilien
GmbH assumed the role of a general contractor with full responsibility for
success (Generalübernehmer). Between the former sellers of the shares in PropCo
and inter alia the PropCo Sellers and Symbol V in the sale and purchase
agreement dated 11/12 June 2015, roll of deeds no. 519/2015W of notary Christian
Wicker, Frankfurt a. M. ("Acquisition Agreement"), an escrow account was
established to secure compensation claims against the former sellers for any
claims by contractors against PropCo for the FLS Remediation Works. An excerpt
of the regulations under the Acquisition Agreement governing the FLS Remediation
Works and the escrow mechanism is attached as Annex 15.1.1b. Substantially all
FLS Remediation Works have meanwhile been completed but not yet fully accepted
(abgenommen), as set out in more detail in Annex 15.1.1a.

15.1.2
The PropCo Sellers and Symbol V are currently in negotiations of a settlement
agreement on behalf of PropCo with DEKA and Deka Immobilien GmbH providing for a
final settlement of all rights, obligations and liabilities in connection with
the FLS Remediation Works and the release of the escrow amounts by the Sellers
to DEKA or the sub-contractors ("Settlement Agreement"). The current draft of
the Settlement Agreement is attached as Annex 15.1.2. The Sellers confirm that
the other constructional matters (modernization of elevators and fit-out works
for Deutsche Bundesbank have been finalized and all related rights and claims
been settled).

15.1.3
The PropCo Sellers and Symbol V undertake to make all reasonable (zumutbare)
efforts to finalize the negotiations of the Settlement Agreement with DEKA and
Deka Immobilien GmbH and the FLS Remediation Works on behalf of the Target
Companies at its own costs by 30 June 2019 ("Settlement Backstop Date”)
materially in accordance with the draft Settlement Agreement set out in
Annex 15.1.2. In doing so, the Buyers shall be entitled to inspect all
correspondence between the Sellers and DEKA and attend all meetings regarding
the negotiation of the Settlement Agreement. The Target Companies herewith
authorize (bevollmächtigen) each of the Sellers to conclude, in the name and for
the account of the Target Companies, the Settlement Agreement whereby the
Sellers shall obtain the Buyers' consent (email being sufficient) before signing
the Settlement Agreement (which consent shall not be unreasonably withheld or
delayed).



 
57
 




--------------------------------------------------------------------------------





15.1.4
Should the Settlement Agreement not have become effective by the Settlement
Backstop Date or should the on-going negotiations of the PropCo Sellers and
Symbol V with DEKA in the reasonable assessment of the Buyers adversely affect
the relationship between the Target Companies and DEKA, the Buyers shall be
entitled to terminate the Sellers’ mandate for finalizing the negotiations on
the Settlement Agreement and to conclude the Settlement Agreement without
further involvement of the Sellers.

15.1.5
Irrespective of whether and when the Settlement Agreement is signed, the
following rules shall apply:

(a)
The Parties agree that all rights, obligations, payments to be made and payments
to be received in connection with the FLS Remediation Works and/or the subject
matter of the Settlement Agreement, shall not be reflected as part of the
Purchase Price calculation but rather be passed through between the Parties.

(b)
Accordingly, the PropCo Sellers and Symbol V shall exercise (as an obligation
also vis-à-vis the Buyers) their rights and obligations under the Acquisition
Agreement with respect to the FLS Remediation Works in a way to secure the due
payments of any costs of PropCo with respect to the FLS Remediation Works and
the receipt of all reimbursement claims of PropCo against DEKA, in each case as
amended under the Settlement Agreement (if applicable). The Sellers shall
reimburse PropCo without undue delay all reasonable and proven costs and
expenses not reimbursed by DEKA in connection with the FLS Remediation Works or
their completion and/or the Settlement Agreement. Section 254 BGB shall apply.

(c)
Conversely, the Sellers, and after Closing the Buyers, undertake to procure that
PropCo assigns all claims under the Settlement Agreement (once concluded) and
forward all payments received under the Settlement Agreement to the Sellers
within ten (10) Business Days from receipt unless the Settlement Agreement
determines a different recipient for such payments.

(d)
Upon completion of the Settlement Agreement and release of the escrow, there
will be, in the Buyers’ opinion, expectedly a remaining asset in the accounting
of PropCo and/or OpCo. The Parties hereby agree that Buyer 1 shall without
further compensation to the Sellers assume the respective liability vis-à-vis
PropCo or OpCo.

15.2
Service charge reconciliations

15.2.1
The Sellers undertake to procure the service charge reconciliation for the
calendar year 2017 no later than 31 December 2018 at their own cost.

15.2.2
To the extent a tenant will be entitled to claim the recharge of over-paid
ancillary costs prepayments (Nebenkostenvorauszahlungen) for 2017 and for 2018
(up to the Closing Date), the Sellers shall reimburse PropCo for the recharge
amount



 
58
 




--------------------------------------------------------------------------------





(for 2018 only pro rata temporis). The payment shall be due within ten (10)
Business Days following the issuance of the respective service charge
reconciliation.
15.2.3
To the extent a tenant owes the payment of underpaid ancillary costs, the Buyers
shall procure that the Target Companies use all reasonable endeavours to collect
such claims and forward such payment to the Sellers within ten (10) Business
Days of receipt from the tenant.

15.2.4
The pass-through mechanism pursuant to sub-clause 15.2.2 and 15.2.3 shall not
apply to service charges relating to calendar years up to (and including) 2017
which shall remain for the account of the PropCo.

15.2.5
For the avoidance of doubt, service charge reconciliations shall not in any
event be included or reflected in the Closing Date Accounts. Service charge
reconciliations include all receivables or other assets to tenants and
provisions or liabilities from tenants in connection with service charge
settlements or estimations.


16.
MUTUAL GUARANTEES, COVENANTS AND INDEMNITY

16.1
Mutual Guarantees

The Buyers hereby guarantee to the Sellers, and the Sellers hereby guarantee to
the Buyers, respectively, (each for purposes of this Clause a "Relevant Party")
by way of an independent promise of guarantee (selbstständiges
Garantieversprechen) that the statements set forth in this sub-clause 16.1 are
true and correct as of the Signing Date and the Closing Date.
16.1.1
The Relevant Parties have the right, full corporate power and authority, and
have taken all action necessary, to execute, deliver and exercise their rights
and perform their obligations under this Agreement and each document to be
executed at or before Closing to which it is expressed to be a Party
("Completion Documents").

16.1.2
The Relevant Parties' obligations under this Agreement and the Relevant Parties'
Completion Documents are, or when the Relevant Parties' Completion Document is
executed will be, enforceable against the Relevant Parties in accordance with
their respective terms and constitute legal valid and binding obligations on the
Relevant Parties in accordance with the Relevant Parties' Completion Document.

16.1.3
There is no action, suit, investigation or proceeding pending against, or
threatened against or affecting the Relevant Parties before any court or
arbitrator or any governmental body, agency, official or other third party which
in any manner challenges or seeks to prevent the transactions contemplated by
this Agreement.



 
59
 




--------------------------------------------------------------------------------





16.1.4
The execution and delivery of, and the performance by the Relevant Parties of
this Agreement and the Relevant Parties' Completion Documents, and the
consummation of the transactions contemplated hereby will not:

(a)
Result in a breach of any provision of the memorandum or articles of association
or by-laws or equivalent constitutional documents of the Relevant Parties;

(b)
Result in a breach of, or constitute a default under, any instrument to which a
Relevant Party is a party or by which a Relevant Party is bound and which is
material in the context of the transactions contemplated by this Agreement;

(c)
Result in a breach of any order, judgment or decree of any court or governmental
agency to which a Relevant Party is a party or by which a Relevant Party is
bound or submits and which is material in the context of the transactions
contemplated by this Agreement; or

(d)
Require the Relevant Parties to obtain any consent or approval of, or give any
notice to or make any registration with, any governmental or other authority
which has not been obtained or made at the date hereof both on an unconditional
basis and on a basis which cannot be revoked.

16.1.5
The Relevant Parties and their Affiliates and any Relevant Parties' affiliate in
terms of the Anti-Corruption Laws have conducted their businesses in compliance
with applicable Anti-Corruption Laws and have instituted and maintained policies
and procedures reasonably designed to promote and achieve compliance with such
laws. "Anti-Corruption Laws" means (as applicable): (a) the US Foreign Corrupt
Practices Act; (b) the UK Bribery Act 2010; and (c) any other anti-corruption
law or measure applicable to any of the Sellers including, without limitation,
any law or measure that implements the OECD Convention on Combating Bribery of
Foreign Public Officials in International Business Transactions. In connection
with the transactions contemplated in this Agreement, neither the Relevant
Parties nor any director, officer, employee or other representative of a
Relevant Party, any person for whose acts a Relevant Party may be vicariously
liable, and any other person that acts for or on behalf of, or provides services
for or on behalf of, a Relevant Party, in each case, whilst acting in his
capacity as such ("Agent") has at any time taken or will take any action,
directly or indirectly, in violation of Anti-Corruption Laws.

16.1.6
Neither the Relevant Parties nor any of their respective subsidiaries nor any
Agent, Affiliate, any affiliate in terms of the Sanctions or any representative
of a Relevant Party or other person acting on behalf of a Relevant Party or an
Affiliate of the Relevant Party or any Relevant Party's affiliate in terms of
the Sanctions, is an individual or entity that is, or is owned or controlled by
an individual or entity that is, (i) the subject to or the target of any
sanctions administered or imposed by the U.S. Government (including, without
limitation, the Office of Foreign Assets Control of the U.S. Treasury Department
("OFAC"), the U.S. Department of Commerce, or the U.S. Department of State), the
United Nations



 
60
 




--------------------------------------------------------------------------------





Security Council, the European Union or Her Majesty's Treasury (collectively,
"Sanctions"), nor (ii) located, organised or resident in a country or territory
that is the subject of Sanctions (including, without limitation, Cuba, Iran,
North Korea, Sudan and Syria).
16.1.7
In the performance of this Agreement, the Relevant Parties and their respective
shareholders, Affiliates, and Agents, if any, will comply strictly with, and
maintain policies and procedures which comply with, all applicable anti-money
laundering and counter terrorism financing laws, rules and regulations including
(i) the Directive 2005/60/EC of the European Parliament and of the Council of
26 October 2005 on the prevention of the use of the financial system for the
purpose of money laundering and terrorist financing as amended from time to time
("Directive"), and (ii) regulations which contain provisions at least equivalent
to those required by the Directive.

16.1.8
The Relevant Parties, in compliance with the laws, rules and regulations
referred to in sub-clause 16.1.7, shall perform procedures to verify the source
of funds to be used for the fulfilment of their obligations under this Agreement
and the Relevant Parties' Completion Documents.

16.1.9
The Relevant Parties are not subject of any action or proceeding by or before
any court or governmental agency, authority or body or any arbitrator, involving
the Relevant Party with respect to any anti-money laundering and counter
terrorism financing laws, rules and regulations as referred to under
sub-clause 16.1.7.

16.1.10
The Buyers, with the assistance of their advisors, have carried out
comprehensive legal, tax, technical, environmental and commercial due diligence
in respect of the Real Property, the Target Companies and their business and
have examined and analysed all information in the Data Room and Q&A and have
made other investigations as they deemed appropriate.

16.2
Additional Buyers' Guarantees

The Buyers hereby guarantee to the Sellers by way of an independent promise of
guarantee (selbstständiges Garantieversprechen) that the statements set forth in
this sub-clause 16.2 are true and correct as of the Signing Date and the Closing
Date.
16.2.1
Subject to the fulfilment of the Financing CP, the Buyers have immediately
available on an unconditional basis the necessary cash resources to meet their
obligations under this Agreement and the Relevant Parties' Completion Documents.

16.2.2
The Buyers are not insolvent or over-indebted and no insolvency proceedings have
been initiated or opened, or rejected because of a lack of assets, and no
circumstances exist which would justify the initiation or opening of such
insolvency proceedings.

16.2.3
The Buyers have not entered into this Agreement in reliance on any
representation or warranty except the Sellers’ Guarantees set out in sub-clause
10.2 of this Agreement.



 
61
 




--------------------------------------------------------------------------------





16.3
KYC/AML

16.3.1
The Buyers undertake to provide without undue delay upon request of the Sellers
(email being sufficient) any and all documents reasonably requested by the
Sellers or their Affiliates to complete the Sellers' or their Affiliates'
so-called "KYC/AML" procedures, including in particular and without limitation,
any information and documentation required to identify the ultimate beneficial
owners of the Buyers and the sources of funding of any payments to be made under
this Agreement and the Completion Documents.

16.3.2
The Sellers undertake to provide without undue delay upon request of the Buyers
(email being sufficient) any and all documents reasonably requested by the
Buyers or their Affiliates to satisfy and complete the Buyers' or their
Affiliates' so-called "KYC/AML" procedures, including in particular and without
limitation, any information and documentation required to identify the ultimate
beneficial owners of the Sellers and the sources of funding of any payments to
be made under this Agreement and the Sellers' Completion Documents.

16.4
Remedies for a Breach of Mutual Guarantees

16.4.1
In case of a breach of a guarantee by a Relevant Party pursuant to
sub-clause 16.1 or by the Buyers pursuant to sub-clause 16.2 or a violation by
the Sellers or Buyers of the undertakings pursuant sub-clause 16.3, the relevant
counterparty shall be entitled to claim monetary compensation of damages within
statutory scope (Schadensersatz in Geld im gesetzlichen Umfang).

16.4.2
If the Buyers are (or one of them is) in material breach of either the
guarantees pursuant to sub-clauses 16.1.6 or 16.1.7 or the undertaking pursuant
to sub-clause 16.3 and such breach is not remedied or capable of being remedied
within twenty (20) Business Days, the Sellers shall be entitled to terminate
(zurücktreten) this Agreement with immediate effect by notice in writing.
Sub-clauses 7.4.3 and 7.4.6 shall apply to this termination right.

16.4.3
If the Sellers are (or either of them is) in material breach of either the
guarantees pursuant to sub-clauses 16.1.6 or 16.1.7 or the undertaking pursuant
sub-clause 16.3 and such breach is not remedied or capable of being remedied
within twenty (20) Business Days, the Buyers shall be entitled to terminate
(zurücktreten) this Agreement with immediate effect by notice in writing.
Sub-clauses 7.4.3 and 7.4.6 shall apply to this termination right.

16.5
Indemnity

The Buyers hereby undertake to fully and upon first demand indemnify, defend and
hold harmless the Sellers and their affiliates and their respective officers,
directors, representatives and investors from and against any claims of third
parties, liabilities, costs, damages, losses, undertakings, liabilities,
penalties, fees, payments (incurred, borne or made) and expenses incurred by any
of them in relation to the sale of securities or any other form of equity
syndication by any Buyer or affiliate of a Buyer in connection with their
formation or capitalization necessary to perform their obligations under this


 
62
 




--------------------------------------------------------------------------------





Agreement. All respective persons are directly entitled under this sub-clause
(echter Vertrag zugunsten Dritter).

17.
CONFIDENTIALITY AND ANNOUNCEMENTS

17.1
No Disclosure of Confidential Information

Each Party agrees not to disclose to any third party the economic terms
contained in this Agreement, information and data furnished or made available by
Sellers, their agents or representatives in connection with Buyers'
investigation of the Target Companies or the Real Property or the Sold Shares or
the transactions contemplated by this Agreement (collectively, the "Confidential
Matters"); provided however, that each Party, its agents and representatives may
disclose such information and data (i) to such Party's Affiliates and their
respective direct and indirect accountants, attorneys, prospective lenders,
investment bankers, underwriters, partners, members, investors (prospective and
current), employees, officers, directors, consultants and advisors
(collectively, "Representatives"), in each case, solely (i) to the extent that
such Representatives reasonably need to know such information in connection with
assisting the respective Party in connection with the transactions contemplated
herein or incidental or related hereto; (ii) to the extent required by an
applicable statute, law, regulation, legal process, governmental authority or
securities exchange; (iii) to the extent required by the Party's reporting
requirements under the rules and regulations of the Securities and Exchange
Commission, including, without limitation, any necessary Form 8-K disclosure
with respect to the transactions contemplated hereby or as required by any
securities exchange, (iv) if in the opinion of counsel to the disclosing Party,
disclosure is required to comply with any mandatory provision of law, or any
directive from a government recognized stock exchange, or of a binding decision
from a court or another government body, (v) with respect to generic disclosures
about business of a Party or any Affiliate of a Party made in the ordinary
course of business that would not reasonably be expected to identify the other
Parties with the specific transaction contemplated hereby; or (vi) if required
by subpoena issued in connection with any litigation or proceeding.
Confidential Matters shall not include information or data which (i) becomes
public or is generally available to the public through no fault of a Buyer or
its Representatives, (ii) is received by the Parties or their Representatives
from a third party not known by the Parties to be subject to written or other
legal restrictions of confidentiality, after making reasonable inquiry, or (iii)
is independently developed by the Parties or their Representatives according to
its documented records without reference to the Confidential Matters of the
disclosing Party.
17.2
Announcements

Subject to Clause 21, each Party shall use reasonable efforts to notify the
other of impending press releases or public announcements regarding the
execution of this Agreement and Closing respectively and to obtain the approval
(not to be unreasonably withheld or delayed) of the other Party prior to such
press release or public announcement; provided that substantially similar
press-releases shall not require additional notification or approvals. The
Parties shall so far as reasonably practicable, coordinate with each other on a
timely basis to achieve consistency in the factual content of any press
releases.


 
63
 




--------------------------------------------------------------------------------






18.
ASSIGNMENT OF RIGHTS AND OBLIGATIONS

This Agreement and any rights and obligations hereunder may not be assigned or
transferred or disposed of, in whole or in part, without the prior written
consent of the other Parties hereto except for assignments and transfers to an
Approved Lender or any other finance party (including any security agent or
security trustee) under the Replacement Financing.

19.
TRANSFER TAXES AND COSTS

19.1
Transfer Taxes and Costs

19.1.1
Unless otherwise provided in this Agreement, all transfer taxes, including Real
Property transfer taxes (Grunderwerbsteuer) (if any) and costs for the
notarisation of this Agreement shall be borne by the Buyers, except for:

(a)
Notary fees associated with the Deposit which are covered by sub-clause 7.5.7(f)
above; and

(b)
Notary and land register fees associated with the release and assignment of the
Helaba Land Charges and other collateral for Helaba which are to be borne by the
Sellers if and to the extent that they are not reflected in the Closing Date
Accounts.

19.1.2
Each Party bears the costs for its own legal representation.

19.2
Costs of Advisors

Subject always to sub-clause 19.1 and sub-clause 19.3, each Party shall bear its
own costs and expenses incurred in connection with the preparation, execution
and consummation of this Agreement, including, without limitation, any
professional fees, charges and expenses of its advisors.
19.3
Reimbursement

Irrespective of whether Closing occurs, the Buyers shall reimburse to the
Sellers all costs and expenses incurred by the Sellers and their affiliates in
connection with the preparation, execution and consummation of this Agreement,
including, without limitation, any professional fees, charges, disbursements and
expenses of its advisors, up to an amount of EUR2,000,000. This payment shall be
due within fifteen (15) Business Days of receipt by the Buyers of written notice
from the Sellers specifying the amount, but no earlier than fifteen (15)
Business Days from Closing or termination of this Agreement, as the case may be.
For the avoidance of doubt, payment obligations under this Clause shall not be
considered as an asset in the Closing Date Accounts.

20.
NOTICES

20.1
Form of Notices

Any legal statements and other notices in connection with this Agreement
(collectively "Notices") shall be made in writing (Schriftform) unless
notarisation or any other specific


 
64
 




--------------------------------------------------------------------------------





form is required by mandatory law. The written form shall include transmission
by fax (but no other transmission by way of telecommunication) and exchange of
letters. Any electronic transmission (such as by email) shall not be sufficient
to satisfy the requirement that Notices must be made in writing, unless
otherwise stated in this Agreement.
20.2
Notices to the Buyers

Any Notices to be delivered to the Buyers hereunder shall be addressed as
follows:
Luxembourg Investment Company 271 S.à r.l.
Karoline Willot
6, rue Eugène Ruppert,
L-2453 Luxembourg
Grand Duchy of Luxembourg
Email:    karoline.willot@intertrustgroup.com
and
Yolk Paragon GmbH
Andreas Grundhöfer
An der Welle 4
60322 Frankfurt am Main
Email:    andreas.grundhoefer@intertrustgroup.com
with a copy to (for information purposes only):
LeeKo
Attn. Nelson Ahn/Geen Kim
Hanjin Building
63 Namdaemun-ro, Jung-gu,
Seoul 04532,
Korea
Fax: +82.2.772.4001
Email:    nelson.ahn@leeko.com/Geen.kim@leeko.com
and
Allen & Overy LLP,
Attn. Dr. Jochen Scheel/Dr. Michael Ehret
Haus am OpernTurm,
Bockenheimer Landstraße 2
60306 Frankfurt am Main, Germany,
Fax: +49 (0)69 26485051
Email:    jochen.scheel@allenovery.com/michael.ehret@allenovery.com


 
65
 




--------------------------------------------------------------------------------





20.3
Notices to the Sellers

Any Notices to be delivered to the Sellers hereunder shall be addressed as
follows:
Colony Capital Luxembourg S.à r.l.
Attn. General Counsel Europe
6-A, route de Trèves
L-2633 Senningerberg, Grand-Duché de Luxembourg
Email:    legal@clny.com / mnia@clny.com
with a copy to (for information purposes only):
Clifford Chance Deutschland LLP,
Attn. Dr. Christian Keilich/Thomas Reischauer/Dr. Philipp Stoecker
Mainzer Landstraße 46,
60325 Frankfurt am Main, Germany,
Fax: +49 (0)69 7199 4000
Email:    christian.keilich@cliffordchance.com/
thomas.reischauer@cliffordchance.com/
philipp.stoecker@cliffordchance.com
and
Clifford Chance LLP,
Attn. Alis Pay
10 Upper Bank Street,
London E14 5JJ, UK,
Fax: +44 (0)20 7006 5555
Email:    alisavou.pay@cliffordchance.com
20.4
Change of Address

The respective Parties shall promptly notify the other Parties in writing of any
changes in any of the addresses set forth in sub-clauses 20.2 or 20.3. In the
absence of such notification, the address stated above shall remain in place.
20.5
Copies to Advisors

The receipt of copies of Notices hereunder by the Parties' advisors shall not
constitute or substitute the receipt of such notification by the Parties
themselves, irrespective of whether the delivery of such copy was mandated by
this Agreement.

21.
SEC AND KOREAN CAPITAL MARKET FILINGS

21.1
Filings and disclosure

21.1.1
The Buyers acknowledge that they have been advised that the Sellers are
subsidiaries of a publicly registered company ("Listed Company"). The Buyers
further acknowledge that, as a publicly registered company, the Listed Company
or any subsidiary may be required to make certain filings with the Securities
and



 
66
 




--------------------------------------------------------------------------------





Exchange Commission and/or public disclosures to their stockholders
(collectively, "SEC Filings"). Accordingly, and notwithstanding any provision of
this Agreement or the provisions of any other existing agreement between the
Parties hereto to the contrary, the Sellers may publically file, disclose,
report or publish any and all information related to the transactions
contemplated by this Agreement that may be reasonably interpreted as being
required by applicable law or regulation.
21.1.2
The Sellers acknowledge that they have been advised that the Buyers are
subsidiaries of a publicly offered real estate investment vehicle ("Public
REF"). The Sellers further acknowledge that, as a publicly offered real estate
investment vehicle and to be listed on an exchange, the Public REF or its asset
manager may be required to make (i) certain filings with the regulatory
authorities and stock exchange and/or (ii) public disclosures to their investors
(collectively, "Capital Market Filings"). Accordingly, and notwithstanding any
provision of this Agreement or the provisions of any other existing agreement
between the Parties hereto to the contrary, the Buyers and their related parties
may publically file, disclose, report or publish any and all information related
to the transactions contemplated by this Agreement that may be reasonably
interpreted as being required by applicable law or regulation.

21.2
Cooperation

21.2.1
The Buyers agree that if after Closing the Sellers, Listed Company or any
Affiliate are required to provide any financial or other information regarding
the Target Companies or their assets, in each case relating to the time period
up to Closing, to the SEC, the Buyers will fully cooperate with the Sellers,
Listed Company or respective Affiliate in connection with the preparation of
such information. Further, the Buyers agree that if the Sellers are required by
applicable securities laws to provide additional items related to such
information, the Buyers shall fully cooperate with the Sellers to deliver such
related items. The provisions of this sub-clause 21.2.1 shall survive the
Closing.

21.2.2
The Sellers agree that if after Closing the Buyers or their Affiliates are
required to provide any financial or other information regarding the Target
Companies or their assets, in each case relating to the time period until
Closing, to the Korean regulatory authorities, the Sellers will to the extent
reasonably possible after the Closing of the transaction – fully cooperate with
the Buyers or their Affiliates in connection with the preparation of such
information. Further, the Buyers agree that if the Sellers are required by
applicable securities laws to provide additional items related to such
information, the Buyers shall to the extent reasonably possible after Closing of
the transaction under this Agreement fully cooperate with the Sellers to deliver
such related items. The provisions of this sub-clause 21.2.2 shall survive the
Closing.


22.
MISCELLANEOUS

22.1
Governing Law

This Agreement shall be governed by, and construed in accordance with, the laws
of Germany but excluding the private international laws of Germany that would
point to the laws of another jurisdiction and excluding the CISG.
22.2
Arbitration

Any dispute arising out of or in connection with this Agreement (except for
legal disputes in connection with releases of the Deposit pursuant to
sub-clause 7.5.6), including any question regarding its existence, validity or
termination, or any non-contractual obligation arising out or in connection with
this Agreement shall be referred to and finally resolved by arbitration under
the Rules of Arbitration of the International Chamber of Commerce, which are
deemed to be incorporated by reference into this Clause.
The tribunal shall consist of three arbitrators. The claimant(s) and the
respondent(s) shall nominate an arbitrator respectively. The third arbitrator,
who shall be the chairman of the tribunal, shall be nominated by the two
party-nominated arbitrators within thirty (30) days of the last of their
appointments. If the third arbitrator has not been appointed in that time (or
such longer period agreed between the Parties), the third arbitrator shall be
appointed by the International Court of Arbitration of the International Chamber
of Commerce. The arbitrators shall be lawyers of at least 10 years' standing.
The seat of the arbitration shall be Frankfurt am Main, Germany.
The language of the arbitration shall be English.
Any award of the tribunal shall be binding from the day it is made.
Nothing in this Clause shall be construed as preventing either party from
seeking conservatory or similar interim relief in any court of competent
jurisdiction.
22.3
Place of Jurisdiction

The place of exclusive jurisdiction for all judicial acts relating to
arbitration proceedings in accordance with section 1062 para 1 no 1 to 4 Civil
Procedure Code (Zivilprozessordnung) is Frankfurt am Main.
22.4
Certain definitions

22.4.1
"Business Day" means a day (other than a Saturday or Sunday) on which banks are
open for business in Frankfurt am Main, Luxembourg, London and New York.

22.4.2
"Affiliate" in the meaning of this Agreement shall be an affiliate within the
meaning of section 15 of the German Stock Corporation Act (AktG).

22.5
Amendments to this Agreement



 
67
 




--------------------------------------------------------------------------------





Any amendment, supplement (Ergänzung) or termination (Aufhebung) of this
Agreement, including this provision, shall be valid only if made in writing,
except where notarisation or any other stricter form is required by law.
Sub-clause 20.1 sentences 2 and 3 shall apply mutatis mutandis.
22.6
Headings; References to German Legal Terms; Interpretation; References to
Clauses

22.6.1
The headings and sub-headings of the Clauses and paragraphs contained in this
Agreement are for convenience and reference purposes only. They shall be
disregarded for purposes of interpretation of this Agreement.

22.6.2
Where a set of facts is to be analysed by reference to the laws of a foreign
jurisdiction, any reference in this Agreement to any German legal term shall be
deemed to include a reference to the equivalent (funktionsgleich) legal term
under the laws of such jurisdiction. Where foreign law does not provide for any
corresponding legal term, such legal term as functionally comes closest to the
German legal term shall be used instead.

22.6.3
Where the English wording of this Agreement is followed by a German legal term
set in parenthesis and in italics, the German legal term shall prevail.

22.6.4
Unless the context requires otherwise, the phrases "including", "including, in
particular" and "in particular" shall be interpreted to be non-restrictive and
without limitation.

22.6.5
Any reference made in this Agreement to any "Clause" or sub-clause without
further indication of a law or an agreement shall mean a clause of this
Agreement.

22.7
Annexes

All annexes to this Agreement (each one an "Annex") form an integral part of
this Agreement.
22.8
Entire Agreement

This Agreement constitutes the entire agreement between the Parties with respect
to the subject matter covered thereby and supersedes all previous agreements and
understandings, whether written or verbal, between the Parties with respect to
the subject matter of this Agreement or parts thereof. There are no side
agreements to this Agreement.
22.9
Severability

Should any provision of this Agreement be or become, in whole or in part, void
(nichtig), ineffective (unwirksam) or unenforceable (undurchsetzbar), the
validity, effectiveness and enforceability of the remaining provisions of this
Agreement shall not be affected. Any such invalid, ineffective or unenforceable
provision shall be deemed replaced by such valid, effective and enforceable
provision as comes closest to the economic intent and purpose of the invalid,
ineffective or unenforceable provision as regards the subject-matter, extent
(Maß), time, place and scope (Geltungsbereich) of the relevant provision.


 
68
 




--------------------------------------------------------------------------------





The aforesaid shall apply mutatis mutandis to any gap (Lücke) that may be found
to exist in this Agreement.
***
The Notary advised the persons appearing
-
that this Deed and the Reference Deed must contain all agreements of the parties
with respect to the subject matter thereof, and that otherwise the agreements
contained in this Deed may be null and void,

-
that any amendments to this Deed and the Reference Deed made prior to completion
of the transactions contemplated under the SPA may require notarial form to be
valid and binding on the Parties,

-
that he cannot give any advice on foreign law,

-
that this Deed may be subject to real estate transfer tax if real estate is sold
by way of this Deed or any of the company sold by way of this Deed or a
subsidiary thereof owns real estate,

-
that he was not instructed to review any tax implications of this Deed and that,
therefore, no tax advice has been rendered by the Notary in connection with this
Deed,

-
of his duty to provide information under § 54 German Income Tax Implementation
Regulation (EStDV),

-
of the potential consequences of a list of shareholders that is incorrect in
substance, and in particular the possibility and legal requirements of a bona
fide acquisition of shares from a person who is listed in the list of
shareholders, but does not hold ownership in the relevant shares,

-
that the transferor and the transferee of shares in a German limited liability
company (GmbH) are jointly liable for unpaid contributions upon the capital of
the company, and

-
that the parties to this Deed will be liable as joint and several debtors for
all notarial fees by operation of law, irrespective of whatever internal
agreement has been made in that respect.

***


 
69
 




--------------------------------------------------------------------------------







This notarial deed was read to the persons appearing by the Notary, was
presented to the persons appearing for inspection, approved by them and signed
by them and the Notary as follows:
signatures.jpg [signatures.jpg]


 
70
 


